Mr President, Members of the House need no telling how useful to us the publication Recent and Forthcoming Work in Committee is. It gives us a way to plan forward.
A week ago I was asked by a colleague who works as an advisor to the Scottish Parliament if there was anyway I could help her with the problem of foreseeing business coming forward in the European Parliament in order that committees of that other parliament should be aware of our work and able to plan in relation to it. I said that there was a marvellous publication and I would get it for her. My staff asked for it in Parliament this week and I asked the Parliament office in Edinburgh if they could provide it. I was informed that this is a rare work of which Members of Parliament get one copy each and which may not be copied for anyone else, and no further copies can be obtained. In these days of transparency in the conduct of our business, it seems to me that is a provision which ought to be re-examined. This very useful publication should be made widely available.
A second point: Yesterday, we approved minutes which drew attention to Mrs Doyle's statement of Thursday, 7 February, that in respect of the Watson report the PPE-ED Group by mistake failed to vote in favour of the habeas corpus amendment. Had they not made that mistake because of a late change in numbering, that amendment would have been carried in Parliament. This is a momentous fact which I hope will be drawn to the attention of Commissioner Vitorino, the President-in-Office of the Council and Mrs Palacio Vallelersundi as chair of the relevant committee of this House.
We have taken note of your second point, Mr MacCormick.
With regard to the first point, I believe that the President of Parliament intends to give one of the Vice-Presidents responsibility for supervising relations with the citizens and for transparency and communication between Parliament and the citizens. It has not yet been decided which Vice-President but I think he or she may be the person you should contact regarding the matter you have raised.
Socrates Programme
The next item is the report (A5-0021/2002) by Mrs Pack, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the implementation of the Socrates programme [2000/2315(INI)].
Mr President, ladies and gentlemen, the first thing that must be said is that Socrates is a success story. Education was successful under Erasmus, but I think that, embedded in the Socrates programme, it has fared even better. That is one positive finding in this evaluation of the second stage of the European Union programme on general education. Socrates takes account of the concept of lifelong learning and supports mobility at all stages of learning, of students and teachers alike. To put it one way, Socrates is there for us from the cradle to the grave.
The Commission has taken precautions and measures, one step at a time, to improve the content of the programme. I welcome ongoing efforts to speed up procedures and cut red tape. Red tape is inevitable in a government programme at any level, but red tape should not be an obstacle to this sort of education programme and should not obstruct its objectives. The Commission has taken account of this premise on numerous counts. I shall come shortly to the areas in which it has not.
As rapporteur on both the introduction of the first phase and the implementation of the current second stage of the Socrates programme, I am satisfied how well it has developed. The figures for the first half of the programme speak for themselves. In 31 countries - that is, the 15 Member States, the candidate countries and the members of the European Economic Area - 2 000 universities, 40 000 university lecturers and more than 460 000 students took part in further education exchanges under Erasmus alone. Comenius, the section for schools, funded 15 000 schools with over 2 million pupils. I think we really are reaching our citizens here and I think it really is worth our while to continue and, if possible, build up this programme even more.
This being so, the increase in the multiannual budget from the original figure of EUR 850 million to a current EUR 933 million - achieved by Parliament during all-night sittings - was the right thing to do. But, to be honest, it is not enough. If new candidate countries join in 2004 - the programme runs until 2007 - then this programme needs to be built up. And if the Council of Ministers refuses to do so, then all I can say is that its declarations at the summits are nothing more than hot air and I think the Commissioner should point out as much to the ministers at forthcoming Council meetings.
Of course, I also have a few criticisms to make. Several initiatives still have room for improvement when it comes to the nitty-gritty. First, the Commission should improve and speed up cooperation with national agencies even more. Centralisation has huge advantages but requires effective information management. The Symmetry system developed by the Commission will clearly facilitate the flow of information to and from the national agencies here. But at the same time, we can - and it makes sense to - link up with the Youth and Leonardo da Vinci programmes. Symmetry therefore needs to be introduced as quickly as possible.
Secondly, I would point out that an overwhelming number of national agencies gave me to understand that the Commission is helpful at all stages. But the time taken to prepare new contracts has resulted in disgraceful delays in payments, especially under Comenius. Such obstacles must be removed because hold-ups and delays are a source of frustration to committed participants. Especially in schools, where a great deal of extra effort goes into setting up projects. I know of schools where the teachers running the project are smiled upon by their colleagues. They do it in their spare time and do not get paid a penny more.
Thirdly, I also expect something to be done about creating joint actions, especially with the other programmes I mentioned.
Fourthly, I also call on the Commission to adopt the premise: the smaller the sum, the less red tape. I think we could follow the example set by the Commission with the partnership agreements, that is, to deal with applications under 20 000 differently, without the mound of paperwork needed for larger sums. I also think that the cofinancing requirement should be dropped below EUR 20 000.
The fundamental contribution of Socrates to a European education area has been applauded repeatedly and is beyond question. We should not forget that Socrates is the heartbeat of a European society of knowledge and learning and what worries me is that transnational, that is, intergovernmental cooperation on education might displace the Community approach. However, the Bologna and Prague declarations were in favour of these supposedly faster methods. We must not forget that the means and ends of the so-called open method of cooperation with the Member States on education would have been more or less unthinkable without the positive experience gained from Socrates. To sacrifice Community education objectives to short-term transnational cooperation would be an unspeakable step backwards.
To close, we need to bear two further points in mind. First, Socrates is an important, decisive European programme, because it educates people in Europe and is the European answer to the education prospects of the future.
Secondly, the open method of intergovernmental cooperation must not be allowed to undermine the importance of the Community approach.
Mr President, Commissioner, ladies and gentlemen, Socrates, together with a number of other programmes, really is the European Union programme which builds Europe from the bottom up because, as Doris Pack has already told us, this programme allows generations of young people to experience Europe for themselves and gain a European perspective which stays with them for the rest of their personal and professional lives.
That is why it is vital for Parliament to take the Council and Commission to task during these procedures and, of course, to make its own contribution. I should therefore like to address two points on which I would be grateful for the backing of other committees, especially the Committee on Budgets and the Committee on Budgetary Control.
The first point is the question of decentralisation. It has proven its worth, but the national agencies have a counterpart in Brussels; in future, this role will be filled by the executive agencies. We will need to work with these executive agencies as well as we have worked, thankfully, with the national agencies. So I urge the Commission and the Committee on Budgetary Control to create the conditions for such cooperation during consultations concerning these executive agencies.
My second point is the question of financial control. We also need the support of the Committee on Budgetary Control if we really are to achieve the objective of awarding small sums in aid without incurring high administrative costs. The Commission should be given the necessary support here through Parliament in general and the Committee on Budgetary Control in particular.
Mr President, Commissioner, we have heard a great deal of praise for the Socrates programme and I have no wish to go over it all again. I should just like to point out that around 40% of the 376 million people living in the European Union are under 30 years old, making them one of the biggest target groups of the Socrates programme, as well as Grundtvig, Minerva, Media Plus and other such programmes.
So the programme has the chance to make its mark over coming years by promoting mobility, intercultural education and educational diversity. It is on the right track for improvement, as we can see from the second stage and as we have just heard. But the weaknesses in the system also need to be pointed out. They include delays in preparing contracts between the Commission and the national agencies, which keep addressing the problems and which keep being hampered during implementation by delays. The same applies to delays in paying out assistance, because when only small sums are involved, the beneficiaries need to receive them as quickly as possible and the pre-financing stage needs to be shortened because, in addition to doing the work, they generally have to pre-finance the projects as well.
Mrs Pack is also quite right to call for a so-called fast-track procedure to speed up the programme and do away with cumbersome applications and cumbersome formalities for amounts under EUR 20 000. We should also consider if we really need the extra burden of cofinancing when only small amounts are involved.
We must force cooperation with other Community programmes because we want programmes to run in parallel rather than in series, so that we can make use of available resources. The Commission's follow-up reports should also take account of the participants' follow-up reports. Because what is important to us is the outcome of these programmes. What impact do they have, for example, on teacher training? What positive experiences do pupils or students take away with them? All this is important if we are to be able to pursue or refine the programme. I think we have the right to expect results.
As for the financing, we fought hard to set it on its feet. I agree with Mrs Pack; if we enlarge in 2004, we must increase the funding, otherwise this programme will be doomed to failure.
Mr President, Commissioner, ladies and gentlemen, before I elaborate upon the report on the implementation of the Socrates Programme, I should like to congratulate Mrs Pack on the sound work she has done. We have heard all the figures and it is impressive.
The Socrates I Programme, which ran from 1995 until 1999, was very successful, yet also met with the necessary criticism. The students and teachers involved admitted wholeheartedly that the experience gathered had been very useful and that the programme had made a practical contribution towards European citizenship. However, the criticism mainly centred around the procedures being overly bureaucratic and insufficiently transparent, around payments being long overdue and around too little being done with the results.
So how are things being done this time round? The Socrates II Programme, that runs until 2006, has now been underway for more than 18 months, and although an interim evaluation report has not yet been published, there are already indications that a great deal has improved. The relationship between the Commission and the national bureaux appears to have become considerably more flexible, and the administrative procedures have been simplified in places. Nevertheless, I should like to make some observations. The procedures, certainly those for the smaller projects, still put potential participants off on account of their laboriousness. And according to my sources, contracts are sent out late on a regular basis, and payments are overdue. This is unacceptable to my group. As a result of this, projects run into financial difficulty, and that certainly does nothing to promote the EU' s credibility. Furthermore, cooperation with other European programmes still appears to be inadequate, which is also a significant shortcoming.
The Socrates Programme must be managed efficiently, and this also includes coordination with other European programmes. I should therefore like to urge the Commission to devote special attention to these points. The Socrates Programme is too valuable an instrument for promoting the mobility of pupils, students and teachers to be allowed to go under due to administrative and financial stumbling blocks. It is an excellent way of promoting knowledge of other European languages and cultures in order to achieve a harmonious Europe, which is something we all want.
In my view, this programme should be given a freer rein, financially too, but, Commissioner, I am jumping the gun a little bit, given the position of my own Finance Minister.
Mr President, I very much welcome the establishment of the second phase of Socrates and thank Mrs Pack for her excellent work. We have undoubtedly seen increased cooperation in the field of European education combined with a new commitment to life-long learning and that is heartening.
In Wales, my own nation, and indeed the whole of the UK, there is a problem in encouraging the acquisition of language skills across the board. ERASMUS has gone a long way to improving this and I would like to see an increase in the figure of 460 000 participating students a year.
Such exchanges make a distinct commitment to better linguistic skills, but also promote cultural cooperation. The Commission must continue to do its utmost to ensure that the application procedure is more user-friendly and I agree with comments by other speakers that at the moment the administrative side of the programme makes it difficult for participants. There has been a real administrative burden on the applicants throughout this programme, particularly under the COMENIUS scheme which needs to be addressed urgently.
Regardless of how successful this programme is, it must always be as open as possible for those wishing to participate.
Mr President, the Socrates programme is not just a system of educational exchanges. It is a tool for moulding young people and imposing a certain educational model. The basic problem of education, by which I mean a general curriculum for young people, falls outside the scope of the programme. On the contrary, its purpose is to manipulate pupils, students and teachers in order to establish the European one-way system and make it easier to subjugate young people to the policy of the European Union, to the rules of the market economy and to so-called new working conditions.
The European education area is a front for converging education systems by tailoring them to the requirements of big business and the last thing that does is to improve education overall. Even educational exchanges and the system for providing lessons operate as a lever in this direction. The first thing we need to do, if we really want to improve education systems, is to stop the European Union from interfering. In the final analysis, this is a matter for the grass-roots movement.
Mr President, I would like to congratulate Mrs Pack on her report on the Socrates programme, which has provided me with the starting point for a number of observations. We can certainly say that the main objective of developing European citizenship and, in particular, of improving the quality of the educational systems, has been fully achieved. Evidence of this are the considerable benefits derived from the programme in terms of increased cultural awareness and the overcoming of cultural prejudice and stereotypical concepts and, following on from this, the language skills acquired by those receiving Socrates grants. Despite that, the analysis revealed a number of weak points such as the integration of the Socrates programme with the Comenius, Lingua and Leonardo da Vinci programmes, which will require considerable adjustment and greater coordination and consolidation.
Something which I feel demands a great deal of reflection is the financial support given to the successful applicants for Socrates grants: the appropriation is insufficient to support the students because of a quantitative grant distribution requirement that has resulted in the available sums being too small. Indeed, the situations in the Member States differ widely in the face of a global reduction in the size of the grants allocated to each student, while the parental contribution is tending to increase. As the report has already pointed out, this trend clearly generates the danger of growing inequalities between students. In this regard, the basic resources provided need to be sufficient to enable students to be independent and live without relying heavily on support from their families, considering that study grants should not be differentiated according to the country of residence of the students or the country which they visit under the project. This financial discrimination would make the programme available only to a group of individuals who can count on parental support.
A further highly negative aspect of the allocation of the grants is the bureaucratic financing procedure, which is currently seriously behind schedule. This must of necessity be rectified.
Mr President, education, education, education - the British Prime Minister once said this was his priority. I have some doubts about that and I really wonder whether this is our priority in Europe. Certainly not if you look at what we spend on it. In Europe we spend EUR 2.5 billion each year on olives, we spent less than EUR 2 billion over six years on the Socrates Programme. The rapporteur even had to fight to get a separate debate on education on our agenda this morning.
For the single market to flourish and for Europe to flourish we need an educated and mobile workforce, confident about crossing national boundaries. The Socrates Programme is important for that and so making it more efficient as Ms Pack's report urges is really very important.
Linguistic skills are certainly important for labour mobility. We all know that those students who participate in the Socrates Programme benefit tremendously from it; sadly, not enough students do. For students from my own country there is always an imbalance between the number of Continental students wanting to go to the United Kingdom and the very limited number of British students prepared are willing to go to Continental countries. What is the reason for that? It is very clear - the lack of linguistic skills among students in Britain. We must send a message to the British Government that they should reverse their appalling decision of the last few weeks to allow secondary students in Britain not to learn any foreign language at all. That is certainly not the way to ensure that Europe will flourish or that Britain will get the best benefits from its membership of the European Union.
Mr President, Commissioner, ladies and gentlemen, the Socrates programme is a good example of action that relates closely to the people and which has an important European value-added element. We have also had some experience of it in Finland, which became involved in the programme while EU membership was still being negotiated. We on the Committee on Culture, Youth, Education, the Media and Sport hope that the current applicant countries will take full advantage of the opportunities the programme offers.
The Centre for International Mobility, which administers the programme in Finland, recently published a study on the experiences of foreign exchange students. We are very pleased that Finland is of interest as a destination. Every year we receive more than 3 000 foreign students. As the report may have universal applicability I will summarise it briefly. The respondents stressed the importance of study in a foreign country, above all with regard to personal and social growth. The courses of study were also reasonably successful. The exchange students completed an average of thirty-three study weeks during the academic year. Finland earned special praise for the excellent facilities in its universities and colleges, particularly computers and libraries, as well as for the study guidance provided and student halls of residence.
From the point of view of the mobility of the workforce it is interesting that the students said they were now more willing to consider a possible career in Finland. This was especially true of students from Central Europe: southern Europeans were not very interested in working in a Nordic country. The report under discussion pays particular attention to the processing of applications and the flow of payments. Although there have been improvements in these areas problems still remain. The report states that unwarranted delays in the payment of grants hamper the implementation of programmes and bring Community institutions into disrepute.
With regard to this, I would, if I may, draw everyone' s attention to Parliament' s role as a provider of guidelines. While, on the one hand, we insist on greater efficiency and flexibility, we might, on the other hand, be increasing bureaucracy and making it take longer to deal with matters. For example, the Commission used to make a lump-sum payment to the Technical Assistance Office to cover payment of grants. Now it has to fill out as many as one thousand eight hundred separate payment orders. This obviously has an impact on the speed of the process. Furthermore, the implementation of the programmes in the Member States must be subjected to assessment by an external auditor. Therefore, a small rural university in Finland, for example, has to embark on a costly procedure for the sake, let us say, of two minor projects, even though, under our laws, the State Audit Office will perform the same task in any case. To prevent malpractice and error we should establish good administrative practice and not just devise ever more complicated control systems.
Mr President, ladies and gentlemen, Commissioner. We and those responsible, all deserve a pat on the back for this marvellous programme. Allow me to start with what has become a rather lovely tradition, that is, by scattering roses over the rapporteur; well done, Doris!
We agree with the criticisms and I shall not enumerate them again; perhaps I should but one minute does not give me enough time. What is my brief here? Obviously to canvass for this marvellous programme. It is not a glossy brochure, it is grass-roots policy in the flesh, it is a European answer to numerous questions. But the answers which Socrates gives are not quite enough. Socrates does not resolve any fundamental problems. Socrates helps, it airs political questions and brings them to the public's attention, but does not absolve the Member States of responsibility. I would gladly hear more from our Member States on this, not just on Socrates, but on their responsibility, on what education means for Europe. I would be glad to engage in a public debate on a European area of education with the people in charge of education.
Do you know what we have achieved with Socrates, quite apart from the tangible results? The names of old Europeans are being used: Comenius, Erasmus, Grundtvig - these old names trip off the lips of young people as easily as the words to a rap song. We really have achieved what we set out to do. Doris Pack said that Socrates is there for us from the cradle to the grave. I would therefore like to see us start a bit earlier, not at school age, but with infants. Because, as everyone has said, learning foreign languages is so incredibly important, it is of immense importance to all of us and we know that it starts in the nursery. Perhaps our next step should be in the direction of the kindergarten.
Mr President, from a quantitative and operational point of view, certainly, the Socrates programme has progressed well and Commissioner Reding is one of the people we have to thank for that. We have also heard a great many favourable comments from the rapporteur, Mrs Pack, who should not detract from her report by turning the House into a sort of football field and giving yellow cards to speakers with whom she disagrees. I think that every view expressed here is useful on an issue as tricky as education in Europe.
I should like to point out, first, the importance of increasing Community funding and participation, and secondly, the need to streamline the programme and heed the views of those who take part in it. With Erasmus in particular, there is a risk, while it is good to give children a chance to study abroad, of disrupting undergraduate syllabuses. When asked, many of the children who have taken part will say, it was a good experience but there are a lot of unanswered questions in undergraduate education overall.
Lastly, I should like to point out that this programme is by its very nature a programme of freedom, freedom of movement of students and freedom of movement of ideas and knowledge. We need to see a large question mark here, because it also extends to countries outside the European Union, especially Turkey; a large question mark because there are tens of thousands of children and young people, like the children in schools who cannot study in their mother tongue, Kurdish. We must not forget this, we must not turn a blind eye, we need to make this programme a programme of overall freedom.
May I first of all acknowledge the value and potential of Socrates and in so doing thank the rapporteur for her work. I welcome the report which is positive. Its adoption will lead to a more effective and consumer-friendly application of the programmes. The rapporteur is to be complimented on her efforts to take on board the experiences of those directly involved and I particularly wish to acknowledge the fact that the views of the Irish agency, Largos, are reflected in the text. I fully agree on the need to simplify the administrative procedures and to make the programmes more accessible and relevant to national agencies and participants, in particular the proposal to develop the Symmetry information management system.
The rapporteur's proposal for regular progress reports on joint actions will lead to ongoing evaluation, thus ensuring maximum value in respect of funding and, more importantly, greater effectiveness of the programmes themselves.
I compliment the many voluntary participants and, in particular, the teachers without whose involvement the programmes could not succeed. I have met many of them and have experienced at first hand their resourcefulness and dedication.
All in all, Socrates is addressing in a unique and effective way the need for a greater intra-community action in the field of education thus leading to a greater understanding and sharing of Europe's diverse culture.
Mr President, ladies and gentlemen, allow me first to express my heartfelt thanks to the rapporteur, Mrs Pack, and indeed to Parliament as a whole. Parliament has proved a committed partner throughout this common enterprise of establishing educational programmes and setting the Europe of education on track. Its support has been invaluable. We would not be where we are now if Parliament had not lent a hand. Thank you all again.
Mrs Pack, I should also like to thank you and the other Members who have taken the floor today for your positive assessment of the youth programmes. They exemplify the kind of Europe we are aspiring to, a Europe where authority is not exercised from the top down but from the bottom up. This is actually starting to happen. Hundreds of thousands of young people have been able to study in another country. Hundreds of thousands of teaching groups are working with teaching groups in another country, and hundreds of thousands of teachers are on the road. That is great! I fully agree with those who believe that, apart from occasional minor problems, this splendid programme is working very well and should be developed further. I also agree with those who maintain that there are financial risks involved, and that the grants are too small. I have to tell you that I often meet Erasmus students. I have not yet come across a single unhappy one. They all say that given a second chance, they would do it all again. However, they also tell me that the grants are too small. We are aware of this and very much hope that the Finance Ministers will increase the resources available, so we can pass the increase on to students. It would then be possible to bridge the gap between social classes able to pay for travel and those unable to do so. I am entirely on your side. Consequently I trust you will support me in the future, as we press for increased financial resources for these programmes, particularly in the context of enlargement of the Union. As the House must be aware, we are already working with potential new Member States to ensure they are fully integrated into our educational programmes. Nonetheless, costs are bound to increase dramatically once these states become part of the Union. Additional resources will therefore be required if the awards are not to become even smaller. We shall have to fight for these, and I am confident Parliament will be on my side.
I should now like to turn to the issues that the speakers have raised.
Parliament does recognise that improvements have taken place as regards monitoring and evaluation. We are currently implementing a programme to evaluate Socrates II, and the results will be used as a basis for the Commission' s proposals for new initiatives to replace Socrates. I can assure the Chairman that the committee will be kept abreast of research and its assessment.
Then there is the issue of the relationship between the Commission and national agencies, that is, decentralisation. You will be aware that we have striven to put the links between the Commission and these agencies on a sound footing, and efforts to bring about an improvement are ongoing. All those involved have referred to administrative burdens. We have endeavoured to simplify the administration of the programme and make it more democratic, as you have also recognised. We have adjusted the Erasmus institutional contract to reduce by about 50% the number of contracts that beneficiaries have to sign. My services are also considering the feasibility of amending Socrates decisions, as Mrs Pack suggests. The aim is to avoid increasing the bureaucratic burden, particularly for schools involved in small projects. This will be achieved, Mrs Pack, with Parliament' s help of course. Once again, I appeal to Members to lend us a hand because progress is much faster once the House takes these issues to heart.
There is only one minor area where I am unable to respond positively. You have suggested doing away with cofinancing for small projects. I would very much like to, but integral financing would contravene the Community financial rules adopted recently and endorsed by Parliament. A radical reform of these rules would be required before going any further. Parliament would have to give an opinion as to whether it wished to go down that road.
Regarding the payment contract delays, things are now much better. We have not yet cleared the backlog, but the year 2001 will be an improvement on 2000, and 2002 will in turn be an improvement on 2001. The new procedures are now in place. We have brought committee meetings forward and simplified the legal base to finance the candidate countries.
I should like to say a few words on Symmetry. An effective data management system is urgently required and we are making progress, despite the problems experienced at the outset. Following a call to tender, a contractor was appointed in 2001. Symmetry will be developed in 2002 and 2003. Delivery is planned for August 2003.
Lastly, there are the Joint Actions. You are quite right, ladies and gentlemen, it is important to have plenty of these. 2001 was an introductory year involving a limited number of issues of common interest to Socrates, Leonardo and Youth. The 2002 call for proposals will take place in April and the topics chosen are social integration of target groups, active citizenship amongst the young, local guidance networks, formal and informal training. Mr President, ladies and gentlemen, you will appreciate that we are taking Parliament' s proposals very much to heart. This is not just to keep Members happy, but quite simply because the House is right. Parliament is quite properly inspired by its wish to improve the citizens' Europe, a Europe whose young people are the cornerstone in the building of the new continent we are all engaged in constructing - a Europe where it is good to be alive.
Thank you Commissioner.
The debate is closed.
The vote will take place at 11 a.m.
Culture 2000 Programme
The next item is the report (A5-0018/2002) by Mr Graça Moura, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the implementation of the 'Culture 2000' programme [2000/2317(INI)].
Mr President, Commissioner, ladies and gentlemen, the implementation of the Culture 2000 programme has been a constant concern of the parliamentary committee of which I am a member. My colleagues and I have attempted, on the one hand, to monitor the various fronts on which the programme is being developed and the methodology or methodologies that have been adopted for its implementation; on the other hand, we have sought to make soundings amongst our electors and amongst European cultural agents and operators in general, so as to gauge the reactions provoked by the programme and, most importantly, so that we can assess its results. This legislature is now almost halfway through and the framework programme has also already reached almost half of its intended duration. The Commission will soon have to revise it, particularly in view of the financial shortcomings it has experienced from the very beginning, which are being felt more and more and which the President has just mentioned. It is also becoming necessary for all of us to start thinking about 'post-Culture 2000' , in other words, about the programme that will follow the current one and which will have to take account of its successes and failures.
The report that I am presenting reflects the deeply and widely held opinion of all the members of the parliamentary committee who voted for it. Since this is a follow-up report, your rapporteur deliberately sought to promote and stimulate the tabling of amendments, because these would be likely to add further issues relevant to the study. Consequently, almost all of the amendments tabled were incorporated into the text. The report therefore reflects the many different shades of opinion that were expressed in the parliamentary committee and very accurately conveys the reactions of our electors.
A report of this nature cannot fail to reaffirm the high-minded objectives of Culture 2000 and its role in the construction of European citizenship and in the defence of cultural diversity and of linguistic pluralism. It must also reaffirm the inspirational and high-minded principles which the Programme has obeyed since its conception, which cannot, for any reason, be ignored at the implementation stage. Both these principles and those objectives must be seen as fundamental building blocks for European integration and for the development of the democratic citizenship that all citizens of the Union enjoy. Since these have been carefully considered, approved and signed up to, not only by this House, but also by the Council and the Commission, there is no reason for these positions to be changed. These are lines of cultural policy that are of importance to all Member States and, with the prospect of enlargement, to all Europeans. They are about constructing the European cultural area as an area crucial to freedom and to freedoms.
Lastly, Mr President, I should like to ask Commissioner Reding to view this report as a tool which could help the Commission to more effectively undertake the tasks entrusted to it in this field; its present tasks, now that the Programme has reached its halfway stage, and its future tasks, as long as the experience it has gained - as I said - can lead to an even better programme following on from Culture 2000. This House' s vote will therefore mark an important milestone in cooperation between Parliament and the Commission. The Culture 2000 programme will also provide the helping hand which the Commissioner mentioned a few moments ago with regard to the Socrates Programme.
Mr President, I should like to thank Mr Graça Moura for having taken so much time and trouble in his effort to pinpoint Parliament's political guidelines, which also underlie this programme, in the implementation of the programme. For example, how does this programme give our citizens improved access to and participation in culture? What actions involve our fellow citizens? The huge administrative costs and the criteria for handling the programme cannot conceal the programme's original objectives, nor should they call them into question.
Having read the report, we must state, loud and clear, exactly what we expect of a European cultural policy, especially in the run up to enlargement and the forthcoming convention. If you talk to artists today, they are all worried that culture will get buried under the convention, under the debate on subsidiarity. I hope it does not and we shall fight to see that it does not.
How can the mechanics of the programme be improved, so that it becomes a real cultural tool which meets the requirements of artists and citizens alike? Should the programme support the arts sector or work for the good of society? Given the current situation, these are the questions we need to ask when we think of the future. Needless to say, this, too, is a programme which needs to be put on a better financial footing if we are to avoid creating frustration rather than satisfaction.
I do not want to anticipate the debate on the follow-up programme post-2004, but even Mr Graça Moura addressed this point because it is already well under way at the Commission, and the report calls on us to start giving it serious thought so as to avoid leaving the field open, including at the convention, to the enemies of any form of culture policy work at EU level.
We should all remember that a European cultural policy which respects our citizens' differences and cultural traditions goes straight to the heart of the political debate. In other words, it is the only way of giving Europe a soul.
Mr President, the procedure we are dealing with, the control of a programme throughout its execution, is normal in any Parliament. For this reason, I think that Mr Graça Moura' s report is very appropriate. I will say straight away that it deserves the approval of the Socialist Group.
After the conciliation procedure, which has been mentioned previously, I expressed my annoyance with the Council given its intransigence in relation to accepting the financing we requested. This means that a programme that directly affects what we call the heart of Europe and which replaces other programmes that in the last few years have been most enthusiastically received by the most dynamic and youngest citizens of the European Union, has been allocated little more than EUR 33 million per year, an amount so small within the already modest Community budget that it disappoints those of us who see the European Union as something more than solely a vehicle for agricultural and structural spending.
On this basis, we should remember two circumstances: the first is that the Culture 2000 programme exists alongside other resolutions from this Parliament which should produce guidelines for its implementation. I would cite as a particular example the Ruffolo report in which, amongst other things, the Commission is urged to set up a European observatory to monitor cultural cooperation or a three-year cultural cooperation plan.
The Commission should therefore adopt a dynamic approach to Culture 2000, incorporating Parliament' s guidelines year after year.
My second observation: the years remaining in this programme will coincide almost precisely with a working period, initiated at the Nice Council, which we have come to call a 'constituent' period. Whether there is a Constitution at the end of this or not, it is clear that the desire to increase the links between European communities and to awaken in each citizen a feeling of belonging to the Community cultural space is amongst the main objectives of the Convention.
Is there a sufficient constituent basis amongst European communities? Is there any cultural identity between them? Many of us think that the constituent basis should be European culture, following Bruckmanns' s idea, that is to say, a common behaviour, a similar attitude to life, shared ideals, common artistic and cultural patrimony, and so on.
Therefore, the political centre of gravity at this time should be more than just currency, more than the CFSP, even, but the linking of citizens to the Community idea and the search for and protection of a European culture. EUR 33 million is a very paltry sum to finance the only European cultural programme to be implemented during this period, but we can console ourselves, Mr President, with the thought that the conclusions of this report will contribute to the improvement of its functioning.
Mr President, Commissioner, ladies and gentlemen, the European Culture 2000 programme is ideal for promoting European cultural cooperation. As mentioned a moment ago, it will inject feeling and soul into Europe. I should therefore like to thank Mr Graça Moura for his initiative in drawing up an interim balance sheet. This is very useful. It has become a sound report on which I should like to make a brief comment.
Culture 2000 has become an unwieldy programme since it aims to cover the entire field of our cultural heritage and, as I understand it, this has created great difficulty for the Commission, certainly in the first year. And although there is some improvement, the complaints keep flooding in. As mentioned before, red tape puts many potential participants off and, especially in small, often innovative projects set up - as, of course, is often the case in the cultural sector - by inexperienced participants who have nonetheless taken the plunge, there is very often the risk that they will be rejected in the first round on purely formal grounds, which is counterproductive. The criteria are often unclear, and even national bureaux struggle to make sense of them.
In my opinion, all of us together must think very carefully about what we want to achieve in future with cultural policy, and we must set priorities for our instruments. I should like to add this to the agenda, so that we can also have an impact on the Convention.
In conclusion, I should like to say something about finances. As I have already indicated, I completely agree that the budget is small. But irrespective of whether the financial means are sufficient, I should like to note that they need to be managed efficiently, for a large proportion is not being spent at the moment.
Mr President, ladies and gentlemen, Commissioner. Roy Perry mentioned the sum spent on olives each year during the previous debate on education, and EUR 167 million over five years is a pittance for culture. As an actress that is nothing new to me. It is all too familiar. What a pity we cannot change and improve on this. My thanks to the rapporteur, especially for his willingness to engage in an open dialogue with us shadow rapporteurs. He really was there to discuss and take everything on board.
We have two major problems. One is the material direction we want to take in the future, the questions we are asking now. That is not anticipating the debate, as Mrs Pack just said; the debate needs to be held now, if we need new ideas and want to format a new programme in 2004 for 2005, provided it is still running.
The other problem area is administration, bureaucratic expenditure, overly vague selection criteria and implementation methods which are shouting out to be modified. These details are all contained in the report. I want to canvass in public for this Culture 2000 programme even now. Culture and cultural programmes are the soul of Europe, as everyone has said. You do realise that art and culture have an exponential effect on our integration policy and if we lose these partners along our common way, then our numbers shall dwindle and our strength in this fight, which we really do want to join forces on, will be sapped. The Sunday papers are full of articles swearing allegiance to culture, but nothing ever comes of it. I am already fed up with saying the same things, but we must keep on saying them. It is not just the Culture Ministers; the Finance Ministers also have a responsibility.
Everyone in Europe has to find a place in society. Everyone is searching, perhaps from the cradle to the grave, to quote Mrs Pack. Everyone wants to feel at home in our European society, to recognise themselves in the reflection of European society which art and culture offer. If we cannot manage this, we shall not mange to root out conflicts, perhaps even as they arise, and we have a joint responsibility to do so. Parliament is fighting the good fight, the Commission is fighting the good fight. If we cannot get the Council on board, it is we who shall be left holding the baby!
Mr President, Commissioner, ladies and gentlemen, it seems that the Council - incidentally, the Council is not with us - has engineered a kind of Barcelona for culture. By that I mean that objectives are identified, indicators established and evaluations requested. Is that not actually the situation we find ourselves in when we draw up a mid-term evaluation report on Culture 2000 and realise that several problems have still to be resolved? There are plenty of problems. Culture 2000 could certainly be criticised for lack of transparency, difficulties over selection, in short, for everything related to method. Nonetheless, it is abundantly clear that method is not the only issue at stake in Culture 2000. We seem to have reached a turning point. The difficulties we have come up against in Culture 2000 - and when I say we, I am referring to both Parliament and the Commission - have arisen because we are now required to progress, to move on rather than set up yet another programme. Previously we had several small programmes; we now have a single large one. What then did we find now we have a single large programme? We found that in the ten years following Maastricht we have indeed succeeded in putting in place some 2 500 projects involving 12 000 operators. The other side of the coin, however, is that between 1996 and 2000, 8 000 projects involving 40 000 operators were rejected. It is abundantly clear that demand far exceeds what we can supply, and that the problem confronting us is not merely one of method. We must therefore seek other solutions beyond how best to see this programme through to its conclusion.
Last week, I was surprised - pleasantly surprised, that is - when I heard the Culture Minister speaking for the presidency and calling for the implementation of Article 151. Article 151 of the Maastricht Treaty should indeed be implemented, but if you study the text of that article it appears to be an incentive. Fostering, support and encouragement are certainly called for. More is probably needed. Bear in mind that we are also discussing education today, and we know that education is forging ahead precisely because we moved beyond providing encouragement. We now take decisions. Perhaps when the Convention meets and discussions on a new approach and redrafting a number of key texts are held, Article 151 should be reviewed from a perspective other than its mere implementation.
Obviously, there is more to all this than the problems we are confronted with in connection with Culture 2000 and culture in general and which are budgetary in nature. The budget is not simply a cash register; there is the issue of unanimity as against qualified majority. Matters of principle need to be discussed. Referring back to what previous speakers said on the size of projects, citizenship, promotion of citizenship, encouragement and support for creativity, clearly, both parties should be involved. Nonetheless, each should retain its particular approach whilst working together. What should the role of Member States be? What should their initiatives involve? What should the European Union do? These, Commissioner, are the reasons why I wanted to propose that we move towards a Barcelona for culture.
Madam President, I would firstly like to make an observation with regard to all the issues we deal with in the parliamentary committee which I belong to, the Committee on Culture, Youth, Education, the Media and Sport. Less than 1% of the Community budget is dedicated to all of these areas, which leads me to believe that they are not one of Parliament' s greatest priorities, given that such a small proportion of the budget is dedicated to them. We hope that this situation will change in the near future.
Secondly, I would like to say that just a few months ago I attended a meeting, in the Círculo de Bellas Artes in Madrid, attended by cultural leaders from the Member States, such as the directors of national museums, and I am sorry to say that they were all fairly disgruntled with the Culture 2000 programme. Many of them said that they thought it was a backward step in relation to the previous programmes, Ariadna and Raphael, and that given the expenditure on the bureaucratic formalities necessary to request financial assistance, that assistance did not pay at the end of the day. Generally speaking, they expressed the feeling of being somewhat deceived.
I feel that we need to try to distribute the available funds so as to create more support than discontent, and I feel that this is very important for the image of culture at the European level.
I think it is important that we simplify bureaucracy, because everyone agrees that this was a great obstacle. We also need to make sure that there are no delays in payments, because many beneficiaries cannot cope with such delays. It is also important for us to ensure that projects are not rejected for purely formal reasons, and that we have to provide opportunities for small structures, another issue on which there were complaints.
Madam President, hand on heart, fellow members of the European institutions: do you really believe that European competition law, specifications for the height of tractor seats or directives liberalising the electricity market make hearts leap at the thought of European integration? Surely we need something else the people in our Member States can identify with. Cultural exchanges and cultural life can bring about a plethora of positive results, far more than a disputed regulation can. The cultural heritage and cultural diversity of Europe should have been mainstreamed in Community policy since the Maastricht Treaty, ever since the word culture appeared in the Treaties. So much for the theory. In practice, the Member States jealously guard their national and regional cultural sovereignty. The Council insists on the principle of unanimity on cultural affairs, tiresome conciliation procedures are the order of the day and low-level agreements and infuriating delays the consequence - witness Culture 2000.
The budget is and always has been derisory. At 0.04% all in, cultural expenditure represents a sliver rather than a slice of the European budget. It is soul-destroying for artists to know that there is a 90% probability of their application being rejected - however convincing their idea - because fewer than 10% of applications stand a chance of being rubberstamped. And it is not much fun for us Members of the European Parliament to keep dashing hopes as we turn down applicants by the dozen.
No one wants to rob the Member States of their authority but a bit more openness would not go amiss. Unfortunately, it is not even to be found in the practical implementation of Culture 2000. As we have already said, crippling bureaucracy and delays with payments, which are ruinous for organisers, make life unnecessarily difficult for applicants, to mention just two of the criticisms. In the final analysis, what we also lack is a consistent material concept which answers the question: exactly what is the purpose of the aid? To stage major events to reach as many people as possible in one go? Or to give as many artists as possible the opportunity to work in other countries? Mainstream culture has a much easier time of it. But the way to people's hearts is to support less established artists, networks and private initiatives. That is what creates European added value.
The European Union is the most powerful economic area in the world. We gladly brag about that with undisguised pride. But the European Union is also a cultural area of immeasurable diversity. We should be making broad strokes, not fiddling about at the edges, and not just with Culture 2000.
Madam President, last year with the European Parliament' s Committee on Culture, Youth, Education, the Media and Sport, I had the opportunity to visit Cracow in Poland. We learned a great deal from that visit, not least that the applicant countries will make a tremendous contribution to the cultural life and vitality of Europe.
We asked a question of one of the professors at the Cultural Institute in Cracow: Is there a distinctive European culture The reply summed it up neatly: He said he often visited America, and clearly we share a western culture with the United States, but nonetheless when he went there was something missing and that was the historic environment. He said that in city like Cracow you can see, touch, feel history and culture all around. I can certainly see why as a citizen of that city he made that point. So I endorse Mr Graça Moura's comment that it was regrettable that the historic environment was not included in the forum on cultural cooperation last year. We must never neglect the historic environment in all our countries.
I simply endorse the rapporteurs call to include our Mediterranean neighbours, our Islamic neighbours; we must cooperate with the Islamic countries. In particular we must remember that Europe today is a multicultural society. We must rejoice in that and we must make sure that our programme contains significant elements to deal with that.
There has been comment today, some of them fair criticisms, about difficulties in administration, but I want to cite a success story. I was delighted in my own constituency of Portsmouth that a grant of EUR 150 000 was given to a consortium of museums, including Portsmouth's D-Day Museum, dedicated to peace across Europe. That is a project that certainly has been very successful and they are delighted to have received European support. We must monitor projects very carefully. That is one I am sure that will pass with flying colours. If we want more money for culture in Europe, let us think seriously about a European lottery to get the money for it.
Madam President, during the previous debate on the European Socrates programme, we welcomed broad participation by our citizens, especially our young citizens, thereby bringing the European concept into the public eye throughout Europe. A great deal has been said about funding for and bureaucratic obstacles to the cultural agenda, but I should like to direct your attention to the question of the concept and, more importantly, to the question of what next?
I am very grateful to Mr Graça Moura for conducting the discussion on the future concept for Culture 2000 so openly in his report and express my support to him for doing so. My question is, is it right, given that we have so little money, to promote big projects first and foremost. Surely we should also be prepared to integrate small networks, which can inject momentum, and exponential momentum at that, into the concept for the follow-up programme? That is what I am in favour of and I should like us to put proper funding in place and, at the same time, develop the programme so that there is less red tape and more opportunity for smaller groups to participate.
Madam President, Commissioner, ladies and gentlemen, the Culture 2000 programme - as this good report establishes very graphically - does not only make clear the increasing need for culture, but also makes a contribution towards the creation of a unitary cultural area. The report, though, shows just as clearly that this programme is marked by a disparity between the wealth of its objectives on the one hand and the astonishing poverty of its budget on the other. The rapporteur is right to highlight the explicit recognition of culture as an economic factor and also as a factor in social integration and citizenship.
As with so many other programmes, for example, within the regional policy framework - which is not to excuse it - it cannot but be noted that the first two years were characterised by the late appearance of calls for proposals. Indeed, I will at this point use the same words as the rapporteur, who speaks of 'chaotic programme management' , in these first two years. At the end of the day, Culture 2000's low level of implementation during its first year of operation can be attributed to that and to lengthy and cumbersome internal procedures. This is where, in my view, the Commission has to make real efforts to shorten the cycle of the projects and guarantee the programme's continuity.
In conclusion, I would like to pick out from this report's Explanatory Statement a question that particularly interests me as a regional politician and put it to the Commission. It is this: How can the necessary complementarity and coordination be established between Culture 2000 and the resources of the Structural Funds allocated to culture in the Member States? That might be an interesting angle, and one to which we might give some thought.
Madam President, I should first like to thank Mr Graça Moura and his team for all their efforts to make that splendid idea of a Europe of culture, a Europe with historical roots and a Europe anchored in the soul of its citizens become a reality. The programme was set up on 14 February 2000 and has therefore just celebrated its second birthday. It is still in its infancy but enough experience has already been gained to provide the basis for an initial assessment. It emerges from this report that there are a number of points on which Parliament agrees with the Commission, even though we do not always explain conclusions regarding the current programme in the same way. In addition, I have made a note of some useful guidelines for the future and I would like to thank Parliament for these.
In the first place, it has emerged that Culture 2000 is a difficult programme to manage. This is certainly the case and must be recognised. Further, as you have stated, there is a mismatch between the number of objectives agreed and the level of the budget. I am sure the House recalls the battle Parliament had to fight, not against Ministers for Culture but against Ministers in charge of budgets. The latter did not wish to award funds to culture. How can one hope to manage a thousand fine ideas, all perfectly feasible in the field, when there is only enough funding for three? That particular circle cannot be squared, and unfortunately this is the situation we are in regarding this project. I have to say to all those who are concerned that we have not spent the money, that the money certainly has been well spent, down to the last euro. There is nothing left in the kitty. The reason for this is that if we did not spend what little we do have available, requests for additional funding could not be justified. All that could be spent has been spent, and we have still fallen far short of satisfying all the needs identified by the world of culture. I am not referring to a wish list, but to genuine needs.
You are doubtless also aware that there is scope for the programme to cater for a wide range of new beneficiaries, as soon as they are in a position to develop cultural actions and to set up a project. To give you an example, ladies and gentlemen, in the context of a single call for proposals, a dance company might find itself competing with a chamber of commerce or a tourist office. That is what openness is all about, that is what is happening in the field. One should perhaps consider whether to continue in this way or restrict the opportunities for involvement. It is also worth recalling that between 2000 and 2001 the programme was extended to a further nine countries. Bulgaria, Estonia, Hungary, Latvia, Lithuania, Poland, the Czech Republic, Romania and Slovakia participated in it for the first time. Sixty cultural operators from these countries were chosen to be organisers or joint organisers in 2001. This represents 12% of the total. Clearly therefore, enlargement really is happening at cultural level. These are not fine words. It is what is actually happening in the field. Slovenia was added to the list this year, bringing the number of participating countries to 28. I should emphasise that the countries joining us do not represent a problem. On the contrary, they enrich us a great deal. I always ask cultural operators from the existing Member States to extend the hand of friendship and cooperation to potential partners in accession countries, so they can experience for themselves what the Europe of cultural cooperation is all about.
I should also like to point out the efforts made by the Commission to improve the management of the programme. These efforts have borne fruit, because the selection process is now swifter. The call for proposals for the year 2002 was published on 15 August 2001. It will therefore be possible to publish final selection results in early spring. We believe that is entirely reasonable. The reason why this was not the case from the outset was merely that a significant delay was experienced in launching the programme. The delay was neither of the Commission' s making, nor of the European Parliament' s.
The need for firmer guidelines and better focusing on objectives has also been highlighted. You are quite right. I believe that things have been firmed up and criteria set and published for the next three years, from 2002 to the end of the programme. We were indeed forced to adjust our approach in formulating calls for proposals, whilst remaining in line with the decisions in the framework programme. This was because of the management problems I referred to and because of the increased number of new participants in the programme. Initial results of this new approach show that priority issues, whilst they retain their priority, only represent 48% of all projects under Action I, and 58% of the total for Action II. Prioritising did not therefore exclude other types of Community finance, and the scope for cooperation was not curtailed. In fact the opposite proved the case. We witnessed the emergence of new operators and new beneficiaries. This is essential to develop and energise a European area of cultural cooperation, and to breathe life into it. I believe we are all agreed that in principle at least there should be no acquired rights, so the same recipients continue receiving subsidies. We would like a changeover. If that is indeed our wish and we act accordingly, we must accept the consequences.
We observed that several of your concerns mirror those voiced by the operators on the occasion of their Forum on 21 and 22 November 2001. The operators expressed reservations concerning retaining priorities by artistic domain. We therefore propose to work together on new approaches for the future.
The Chairman of the Committee on Culture and the rapporteur also called for better communication regarding the programme and the projects supported. I am pleased to inform you that the new culture portal will be launched in a few weeks' time, at the next informal meeting of Culture Ministers. We fully intend to develop different methods of communication regarding the programme. A newsletter will be launched and you should start receiving it shortly. I should also like to inform the Chairman of the Committee on Culture that I intend to wait on the committee to present the new portal myself. I shall also personally present it to the Ministers for Culture in the near future. All selection results will, of course, be made available on the Internet too.
As regards suggestions for the future, I should first like to thank the rapporteur, Mr Graça Moura, for encouraging us to look to the future. If things are not to everyone' s satisfaction at present, we should not focus on criticising the past. Instead, we should work on decisions aimed at improving matters in the future or even bringing about major changes. In my view, there is scope for considerable debate for example on how best to focus on objectives, and on the need to ensure genuine European added value. There is also the issue of how culture has a bearing on all other Community policies, including those policies whose implementation is solely within the competence of the Member States. I have the structural funds, particularly, in mind.
Madam President, I should like to emphasise something I hope is very clear, namely that the cultural dimension is not isolated and is not enshrined solely in the Culture 2000 programme. We are not concerned with supporting culture in isolation, rather with developing a mentality which will permeate all the European Union' s actions, regardless of their classification: financial, cultural, or economic. We are engaged in creating a genuine common cultural area, as Mr Graça Moura states in the preamble. We hope to imbue all the actions supported with a sense of Europe as well as a sense of culture. Supporting culture does not mean merely supporting a few players in that area. What it means is supporting the legacy inherited by Europeans, educating, becoming involved with the people, and that is the basis of our programmes. If we do manage to build a Europe where the citizens understand that they certainly have a strong culture but that their neighbours do as well, then we will indeed have succeeded.
I would like to say, in conclusion, regarding relations with third countries, that President Prodi has made it quite clear that we need to open up Europe. We have opened our continent up to neighbouring countries and are in the process of opening it up to the candidate states. Nonetheless, it is also necessary to build bridges to other continents. The work has begun by means of specific programmes notably those aimed at North Africa. I have in mind the Euro-Mediterranean project. That involves a considerable commitment in the areas of education, youth and culture. All this is crucial if we are to establish the dialogue and mutual respect so essential to the smooth functioning of a well-balanced society.
Thank you, Commissioner Reding.
The debate is closed.
The vote will take place at 11 a.m.
Youth Programme
The next item is a report (A5-0019/2002) by Mrs Gröner on behalf of the Committee on Culture, Youth, Education, the Media and Sport on the implementation of the Youth programme [2000/2316(INI)].
. (DE) Madam President, Commissioner, ladies and gentlemen, the unique thing about the Youth Programme is that it really is open to all young people and, at an age when characters are formed, facilitates direct European experiences to do that, and gives their lives the European dimension. The European Youth Programme was adopted on 13 April 2000 and runs for seven years up to 2006. It is aimed at young people of between 15 and 25 years of age as well as at people involved in the youth work field and is funded with EUR 520 million. Thirty countries take part in the programme - the Member States, and also Iceland, Liechtenstein, Norway and the candidate countries with the exception of Turkey and Malta.
Its management is highly decentralised, so that 70% is spent via the national agencies. In 2000, 10 029 projects, costing something over EUR 80 million, were financed, enabling 103 784 participants to be involved, which corresponds to an implementation rate of 98.5%, which is an excellent quota, bearing in mind the late start to the programme.
As we had wished, it was possible, in the various actions, to achieve balanced allocation of resources between youth exchange and voluntary service. We would, though, like the Commission to give us even clearer and sounder figures for the five action areas when the more detailed report is forthcoming. Action 1 - Youth for Europe - covers meetings of groups of young people and youth exchange, and Action 2 - European voluntary service - is aimed at young people who go to another country for between six and twelve months to do voluntary work. Action 3 comprises initiatives in the field of youth work, Action 4 supports initiatives that transcend the boundaries of Socrates and Leonardo. In 2000, there were no projects in Action 5, which deals with support measures.
Over and over again, in the first year of the programme, we heard complaints about the length of time it took to process applications. As a rule, it took four to five months from the date the application was made for the centrally-managed projects to grant funds. Thankfully, the Commission picked up on our criticism in the course of the procedure and arranged for things to be speeded up. I hope that we will continue to work well with the Commission in this area in order to guarantee the participants in the projects speedy and unbureaucratic procedures.
There were also start-up problems in the distribution of the appropriations for the programme to the national agencies. I hope that the funds advanced do not give rise to further incidental costs and make matters too difficult for the projects. It is extremely difficult to carry out a gender-specific assessment of the programme. I would like us to get more precise data from the Commission and for them to take care to work towards gender balance in the participants, in order, above all, that young women, including those from groups of disadvantaged young people, do not lose out.
One of Parliament's priorities was to involve disadvantaged young people in the programme to a greater extent. According to the Commission, 50% of the centrally-managed projects were able to include disadvantaged young people. This was more difficult in the decentralised projects. There is a need for further work here. There is also a need to improve the way national agencies share experience with each other.
The involvement of the candidate countries was accompanied by some difficulties, with the legal basis being adopted rather late in the day and the granting of visas often being problematic. It is my plea, as a matter of urgency, for participants from the candidate countries to receive visas automatically, in an unbureaucratic way and without charge. Overall administration costs in the first year were very high, and this was because the Commission had met the costs for two years in advance. I think that is acceptable. We also welcomed the objective of involving smaller organisations without international experience, so that young people who are not members of organisations can also have better access to the programme. We intend to be continually on the ball about this.
It is because I believe that our successes need to be sold better and with vigour that I suggest that we mount a week-long campaign in order to present the programme to the public. Let me say in conclusion that the Member States must not cut back on their own youth exchange programmes. They must introduce the European dimension into their national policies to a greater extent. We are getting encouraging indications from the process of consultation on the White Paper and I hope that the Youth Programme's new impetus for Europe's young people will give us the core of this new youth policy.
. (DE) Madam President, I was unfortunately prevented from being here this morning and will therefore sum up our position on the Socrates, Youth and Culture 2000 programmes. The rationale behind the choice of these programmes can be traced back to the decisive consideration that the programmes in question are surely the Community's most important support programmes in the fields of education, youth, and European culture.
Being aware of the importance of these specific areas, Parliament has, moreover, let itself be guided by the allocation of substantial funding and the recent extension into 2006. Nor should we forget the legislative processes initiated by the Committee on Culture, Youth, Education, the Media and Sport. We explicitly welcome the formation of an evaluation group, whose objective must be to closely supervise Parliament's implementation of Community programmes. We welcome the initiative taken in forming the evaluation group as well as that to extend this control machinery on the basis of new instruments and appropriate structures.
We also emphasise that it is heavy demand from within the Member States that has led to the Socrates, Youth, and Culture 2000 programmes being allocated additional resources. We had to take note of the fact that the programmes' low level of implementation during 2000 was attributable to lengthy and cumbersome internal procedures. Parliament therefore expects the Commission to guarantee more efficient implementation, not least in order to help Europe's credibility in the eyes of its citizens and taxpayers. It is with concern that we observe bottlenecks, especially within the centralised management framework. Here of all places, attention should be paid to the utilisation of financial assets.
It is a significant step in the right direction to further decentralise the administration of the programme, yet, thinking in terms of a united Europe, we must not forget that, as regards the determining of the programmes' political orientation, the sole competence of the institutions must be guaranteed.
Madam President, ladies and gentlemen, Europeans travel across their continent without border controls, paying with the same money, and carrying passports of the same colour. That there is a European identity over and above all national differences has never been a matter of dispute. The wonderful thing is, though, that more and more Europeans are experiencing this in their daily lives. The European youth and education programmes, of which this Youth programme is one, have played a great part in this success. As the rapporteur has just said, it is one of the Community's most important support programmes, being the only one open to all young people without reference to their working or educational situation.
We have already heard that over 10 000 projects, with over 100 000 participants, were financed in 2000 alone. We see this success as considerable, as we are talking here only about the first year of implementation. Good news like this should not, of course, have a detrimental effect on the Member States' national youth programmes, which could perhaps take the Youth programme's success as a pretext for cutting back on their own resources. I will therefore reiterate that the Youth programme was created in order to support and supplement the Member States' actions, rather than to discharge the Member States from their obligations.
Quite on the contrary, the countries participating in the programme should make it easier for young people with an interest in the programme to take part in it, by reducing the administrative expenditure and, as the report was right to observe, granting the participants visas, where necessary, automatically and free of charge. One of this programme's important objectives is the greater involvement of disadvantaged young people, for whom, according to the Commission, 50% of the centrally-managed projects were intended.
Short-term voluntary service, which was created especially for disadvantaged young people, has, however, not yet been made use of to a satisfactory extent, and the objective set of 20% of these resources was not attained. I see that, though, as appropriate. It is appropriate in terms of the programme's resources, rated at just about EUR 80 million, and of the relatively high administrative costs of EUR 12 million, and the Commission should succeed in achieving this objective. I take the view that such high administrative costs are defensible if new sources of participants are actually found and disadvantaged young people are brought into the programme to an appreciable degree.
Madam President, may I congratulate the rapporteur on her report and the Commissioner and the Commission services for creating a real new framework here for contact between the youth of Europe and the rest of the world.
There are numerous positive points, but I should like to comment on what I think is one of the problems. The Youth programme is very mean towards a particularly vulnerable group of young people in Europe. I refer to young immigrants. By ignoring their specific needs, by overlooking the additional problems which they face and by failing to dedicate special actions to their social integration, it is in effect slamming the door in their face. And yet it is the young immigrants now at the heart of Europe who, with all the other young people, are building the future of Europe. We therefore need special support for these vulnerable groups if we are to avoid ghettos and exclusion and ensure they become productive and creative. Whereas, I see the risk here of the programme's favouring groups of more privileged young people who are drip-fed on state benefits.
I should also like the Commissioner to go beyond the Youth programme and, instead of focusing on young people over 18 years old, to spare a thought for the fact that their formative years are during childhood. There are tens of millions - the figure is somewhere in the region of 60 million - children under 18 years of age in Europe and we should be looking at how a whole series of their rights are trampled underfoot at that tender age. Serious exploitation and myriad dangers jeopardise their formative, cultural and educational years.
I think we need a dynamic European policy on children, we need someone to speak out on their behalf and effectively defend their material interests. Given that the UN is convening a summit in May to discuss reforming the Convention on the Rights of the Child, a summit which the European Parliament has asked to attend, it would be an excellent idea if the Commissioner were to take the initiative on a new, integrated and uniform policy on children and young people at European level.
Mr President, I welcome Mrs Gröner's report very much. Despite a belated start, the YOUTH programme has proved to be an invaluable programme. Why is this programme valuable? It is important because one of its main objectives is to include a higher proportion of disadvantaged young people: individuals, groups, or organisations, which otherwise would have no access at all to any kind of European funding. There has been some criticism, of course, concerning the high administrative costs, as the programme comprises so many small projects, which are naturally therefore more expensive to administer.
I have been fortunate to have worked closely with a disadvantaged youth group from Wales, my own nation, who received funding under the programme. The young people involved gained so much and to see them speaking here in Brussels, some of whom were previously young offenders, highlighted to me the importance of this programme. The inclusion of worthwhile projects with disadvantaged youth groups, I assure you, is worth every penny of the expenditure. We must safeguard the programme and protect its main objectives of targeting disadvantaged young people.
Madam President, it might be opportune to recall that the arts and languages of the various European countries were providing tangible evidence of mankind' s genius long before the Commission came into being. Fostering such abundance is indeed one of the Commission' s less controversial duties. The Gröner report is on the right lines. However, there are grounds for criticising the programmes we are debating today for two different sets of reasons.
The first of these is of a technical nature and is also contained in the various reports before us today. It concerns the programmes' lack of transparency and their unwieldy nature. The application documents have driven everyone who sent for them to distraction. Maybe the documents are, in fact, some new form of art the Commission is nurturing. The main effect of streamlining procedures would be to do away with subsidies to intermediary bodies. These bodies aim to help artists and students to benefit from the much vaunted European funds but some of them are actually chaired by Members of the House. I have no wish to make any false assumptions. Nonetheless, blurring responsibilities in this way is most undesirable.
The second set of critical comments is of a political nature and concerns the thinly disguised intention of using these programmes as a basis to develop propaganda aimed at turning the younger citizens of our Member States into an a-national sub-species of 'homo-europeus' .
Madam President, I would firstly like to congratulate Mrs Gröner on her excellent work, and also the Commission and, in particular, the Commissioner, for the initiative of this White Paper, which I think in itself is a great success.
However, the time has come for us to make a real effort to ensure it is applied in all Member States, given that to not implement it would mean that we would not be able to profit from all the money we have invested in the preparation of this White Paper, which would be truly regrettable.
We should not forget that young people are our future, the future of Europe and of a large part of the world, and this project is trying to bring the youth of more than thirty countries closer together. Therefore, we cannot allow the success of this programme to be tarnished by the excessively long periods needed to authorise projects or by delays in payments, although on this point I have to say that I was delighted to hear Mrs Gröner say that this problem is being solved during the course of the programme.
We must make sure that Commission reports are clear and coherent, and, more than anything, that each year there is an annual report that covers all the National Youth Agencies. Additionally, administrative costs should not be too high and, lastly, I would like to ask the national governments for assistance in granting visas to those youths from outside the European Union who want to participate in these programmes.
Madam President, I should first like to express my appreciation of the work done by Lissy Gröner. She has always been a standard bearer for the young in the House, pressing for full commitment to a genuine policy for youth. Incidentally, in no way can youth policy be likened to propaganda. It is, in fact, the polar opposite. The Youth programme encourages people to get to know each other, it promotes additional languages, cultures, and freedom of expression. In so doing, the programme helps to foster fundamental values such as tolerance, diversity and solidarity. These are the foundations on which the citizens' Europe must be built. Every year we make it possible for hundreds of thousands of young people to work together, to interact with their peers and with other cultures, and to commit themselves to helping those in greatest need to improve their lot in society. This is indeed civilising work, not mere propaganda
I would now like to deal with the various issues that the speakers have raised. We have endeavoured to improve the management of the programme and to make it easier to participate. A number of Members have, in fact, recognised the effort made in recent years and months. We have already succeeded in reducing the time it takes to come to a decision. I do not claim that things are perfect, but they are far better than they were at the outset. I can assure you that we will persevere to ensure that simplified administrative procedures and shorter decision-making processes become the norm.
A number of speakers highlighted the significance of opening this programme up to disadvantaged youngsters. I was delighted to hear Members refer to specific cases illustrating how disadvantaged youngsters have benefited from the programmes. The programmes helped participants to develop as persons and integrate into society. This good work will, of course, continue. You will be aware that 50% of the centralised projects are open to these young people. We shall do our best to ensure that the remaining projects become more accessible to them in the future.
In this connection, I should mention that the priorities, namely combating racism and xenophobia, are to be strengthened in 2002. These priorities will be taken into account both at country level by those countries involved in the programme and at the level of activities involving third countries, especially in the Mediterranean area. It has been shown that youth exchanges and dialogue help to nip problems in the bud so they do not develop further. A willingness to be receptive to others and try to understand them is the basis of a harmonious society.
Then there is the issue of girls. We most certainly want the Youth programmes to reach out to girls too. I can assure you here and now that we are close to equality and that the programme is open to almost 50% of girls. The Euromed Youth programme is still causing concern, due to low female participation. At the beginning of the year I met with the Youth Ministers of the Maghreb countries and made it abundantly clear that we hope to see at least 50% female participation there as well. The reason is that we are trying to help build a harmonious society in those countries also, and the 'feminine influence' tends to promote peace. It is therefore essential to ensure female participation in the Youth programmes to attain the desired results.
Madam President, you are doubtless aware that the Youth policy was totally transformed following large-scale consultation with hundreds of thousands of young people in all Member States. Young people were given an opportunity to express what they expect of Europe, and they were listened to. Their ideas have been incorporated into the White Paper on Youth. This direct exchange of views with young people is set to continue in 2002. A series of meetings is planned. An electronic portal is also in place, so young people can access information on Europe.
In conclusion, I should like to inform the House that the Euromed Youth II programme has just been launched. EUR 14 million is allocated to it for the period 2002-2004, which represents a 40% increase in available funds. This is very significant, because we need to foster links with countries in the southern Mediterranean and in northern Africa in order to promote better understanding and to ensure that immigrants to Europe from those areas provide solutions rather than creating additional difficulties. In the same spirit, the intercultural dialogue is to be extended to include the countries of south-eastern Europe and the Community of Independent States. In addition, further programmes have been launched with enlargement in mind. They aim to facilitate more youth exchanges in border regions in the future.
Thank you, Commissioner Reding.
The debate is closed.
The vote will take place at 11 a.m.
Vote
The next item is the vote.
Report (A5-0032/2002) by Mr MacCormick on behalf of the Committee on Legal Affairs and the Internal Market on the request for waiver of the immunity of Charles Pasqua.
Parliament adopted the decision.
Report (A5-0033/2002) by Mr MacCormick on behalf of the Committee on Legal Affairs and the Internal Market on the request for waiver of the immunity of Jean-Charles Marchiana.
Parliament adopted the decision.
Recommendation for second reading (A5-0027/2002) by Mrs Flesch on behalf of the Committee on Industry, External Trade, Research and Energy on the common position adopted by the Council with a view to adopting a European Parliament and Council Regulation on the implementation of the .eu Top Level Domain.
Before the vote:
Mr President, I would like to say that a compromise between the Parliament and the Council is reflected by six compromise amendments, Amendments 7 to 12, which modify the recommendation for second reading as voted on the 24th of January and the Commission can accept the six compromise amendments.
Chairman, as indicated last night, the question of a rapid implementation of the EU top level domain was part and parcel of the compromise which was reached between the three institutions. We heard last night the statement by Commissioner Liikanen, which was part of this package. There is still outstanding the statement by the Council, which I think the Presidency has received, so I would be grateful if you could read out to the House the statement from the Council.
It appears in the voting slips but for the record, I will read out the draft statement by the Council. "The Council shares the Parliament's concern to ensure the rapid implementation of the .eu top level domain. Bearing in mind the Presidency's conclusions from the European Council in Stockholm in which the Council undertook to take the necessary measures, together with the Commission to ensure the .eu top level domain is available to users, as soon as possible.
The Member States confirm that they shall do their utmost to ensure that the relevant measures needed to implement the regulation are adopted expeditiously. The Member States recognise that in order for the Registry that is entrusted with the organisation, administration and management of the .eu top level domain to become fully operational as soon as possible after the entry into force of the Regulation, all efforts should be made to avoid undue delays, both in the selection of the Registry and in the adoption of the public policies required."
The President declared the common position approved as amended.
Report (A5-0056/2002) drawn up by Mrs Buitenweg on behalf of the Committee on Budgets on the supplementary estimates on revenue and expenditure for the year 2002.
Parliament adopted the resolution.
Report (A5-0057/2002) drawn up by Mrs Buitenweg and Mr Costa Neves on behalf of the Committee on Budgets on supplementary and amending budget 1/2002.
Parliament adopted the resolution.
Report (A5-0461/2001) drawn up by Mr Mayo i Raynal on behalf of the Committee on Economic and Monetary Affairs on the proposal for a European Parliament and Council Regulation concerning labour cost index (COM(2001) 418 - C5-0345/2001 -2001/0166(COD)) (A5-0461/2001).
Parliament adopted the legislative resolution.
Report (A5-0030/2002) drawn up by Mr Bullman on behalf of the Committee on Employment and Social Affairs on the spring 2002 European Council Meeting: Lisbon process - the way ahead.
Parliament adopted the resolution.
Mr President, this morning, just three hours ago, the ETA terrorist organisation tried to murder Ester Cabezudo, a Socialist councillor from the Portugalete Local Council, and her bodyguard. Fortunately, the attempt was unsuccessful and it seems that both individuals are now out of danger.
Last week, the ETA terrorist organisation tried to murder the 25 year-old former leader of the Socialist Youth Organisation in the Basque Country. They did not succeed in this case either, but the young man' s left leg had to be amputated.
I would ask the Presidency, on behalf of this House, to show its sympathy with regard to these events, its condemnation of them and its solidarity with the victims. The terrorists did not achieve their objectives, but the outcome is no less serious than if they had done so.
I am grateful for being given the floor. That is very democratic behaviour. In the European Parliament everybody enjoys freedom of expression, whereas in the Spanish Parliament this is not possible.
Firstly I would like to express my profound solidarity and sympathy for all victims of the current conflict in the Basque country. May I ask my Spanish colleagues to assure me that at this very moment people are not being tortured in Spanish police headquarters? ...
(The President cut off the speaker)
I am sorry. I have tried to be as balanced as possible but we are not holding a debate on that subject. I think the response to Mrs Diez's comments shows that this House absolutely condemns all terrorist attacks and expresses its solidarity with the three victims mentioned.
Report (A5-0021/2002) drawn up by Mr Karas on behalf of the Committee on Economic and Monetary Affairs on the economic consequences of the attacks on 11 September 2001.
Parliament adopted the resolution.
Motion for a resolution (B5-0118/2002) on sustainable development strategy with a view to the Barcelona European Council.
Parliament adopted the resolution.
Joint motion for a resolution (RC B5-0120/2002) on the International Criminal Court.
Parliament adopted the resolution.
Joint motion for a resolution (RC B5-0119/2002) on democratic rights in Turkey, in particular the situation of HADEP.
Parliament adopted the resolution.
A report (A5-0024/2002) by Mr Blak on behalf of the Committee on Budgetary Control on action taken by the Commission on the observations contained in the resolution accompanying the decision giving discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year (COM(2001) 696 - C5-0577/2001 -2001/2123(DEC)).
Parliament adopted the resolution.
Report (A5-0028/2002) drawn up by Mr Gahrton on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on the communication from the Commission to the Council and the European Parliament: the European Union's relations with the South Caucasus, under the partnership and cooperation agreements (COM(1999) 272 - C5-0116/1999 - 1999(2119) (COS)).
Parliament adopted the resolution.
Report (A5-0014/2002) drawn up by Mrs Lucas on behalf of the Committee on Regional Policy, Transport and Tourism on the impact of transport on public health.
Parliament adopted the resolution.
Report (A5-0021/2002) drawn up by Mrs Pack on behalf of the Committee on Culture, Youth, Education, the Media and Sport on the implementation on the Socrates programme.
Parliament adopted the resolution.
Report (A5-0018/2002) drawn up by Mr Graça Moura on behalf of the Committee on Culture, Youth, Education, the Media and Sport on the implementation of the Culture 2000 programme.
Parliament adopted the resolution.
Report (A5-0019/2002) drawn up by Mrs Gröner on behalf of the Committee on Culture, Youth, Education, the Media and Sport on the implementation of the Youth programme.
Parliament adopted the resolution.
That concludes the vote.
Report MacCormick (A5-0032/2002)
Mr President, everyone is aware that parliamentary immunity was not instituted to safeguard the personal interests of elected representatives. It is provided to serve the greater good, namely democratic institutions. Its purpose is to ensure the latter' s independence from executive, legislative and media powers. Elected assemblies must therefore give careful consideration to all events and proceedings taking place in the run-up to elections. I am pleased this was the case regarding the request to lift the parliamentary immunity of certain colleagues, one of whom is standing in the French presidential election.
- (FR) We voted for the waiver of the parliamentary immunity of Charles Pasqua, accused, with Jean-Charles Marchiani, of illegal arms trading, influence peddling and illegal campaign financing. The courts are looking into the financing of the list he headed in the elections to the European Parliament and the 'Demain la France' movement, which appear to contain sums of unknown origin exceeding the legal ceiling. Amongst his fellow candidates was a 'housewife' residing in Gabon and also an African Elf oil emirate, at the heart of the African casino and gaming networks, who appear to have provided a 'contribution' of FRF 7.5 million. It is not the place of Members of Parliament to stand in for the courts, nor to pass judgment on the substance of the case. However, it is their responsibility to waive an immunity that would prevent the courts from carrying out their investigation independently and from finding out the truth of the matter, all the more so since this is a matter which deals with the election to the European Parliament. Do we want to add, to a Berlusconi mixed up in a multitude of scandals and a Chirac taking advantage of his presidential status to escape the law, a Pasqua who is 'immune' from any suspicion of illegal financing from African business deals? Italian judges are calling for a new 'clean hands' operation; European judges are calling for a European power of investigation and a coordination of their resources to fight against money laundering and financial crimes. To refuse them the freedom to conduct an investigation into a Member of Parliament would be to create a Europe of impunity.
Report MacCormick (A5-0033/2002)
- (FR) We voted for the waiver of the parliamentary immunity of Jean-Charles Marchiani, accused, along with Charles Pasqua, of serious crimes - the illegal sale of arms to Cameroon, to the Congo, to Angola, illegal campaign financing from the sale of arms and influence peddling. Messrs Falcone, Attali, Mitterrand, Sulitzer, and others who have been indicted in the same scandal, have either been held for questioning, are being investigated or on bail. The judges cannot use these measures in this case due to the immunity of Marchiani and Pasqua, who are taking advantage of this fact to hold up the investigation. It is not the place of Members of Parliament to stand in for the courts, nor to pass judgment on the substance of the case, nor the investigation. However, it is their task to waive an immunity that would prevent the courts from carrying out their investigation. To refuse them the freedom to do this would reveal the true nature of this so-called 'desire for transparency' , meaning that an MEP is above the laws that apply to all citizens in his country. If a majority of so-called 'committed European' MEPs protect these so-called 'separatists' , so often implicated in Franco-African scandals, from the law, it is because, in fact, despite all the speeches they may make, they all share a certain idea of Europe: one where tax havens, arms dealers and oil companies reign supreme, a political world that is poisoned by money, and a contempt for justice and for the sovereignty of the African peoples, the front-line victims of this 'arms for oil' trafficking.
Recommendation for second reading Flesch (A5-0027/2002)
Mr President, this document provides for the establishment of the '.eu' domain for use as the country code in URLs. Last night, it was as if I were watching a television programme on a huge television screen displaying these new '.eu' codes together with the customary national country codes '.it' , '.de' , '.be' and '.es' and so on, and it came to me that it would be a good idea to suggest to the rapporteur, Mrs Flesch, next time she documents this proposal, that the codes attached to the current URLs of the countries making up the European Union should be replaced with the '.eu' code, thus avoiding the national and European codes being in use concurrently. Just as we have a single currency, we could also have a single URL.
Report Buitenweg/Costa Neves (A5-0057/2002)
- (FR) I would like to make three comments with regard to the financing of the Convention that will prepare for the 2004 Intergovernmental Conference. Firstly, the representatives from the Member States have succeeded in putting together a complicated arrangement, when it could have been much simpler; secondly, this complexity will backfire on them; and thirdly, it will be so much harder to implement because essential expenditure has visibly not been included.
First and foremost, the interests of simplicity and logic dictate that, to finance the Convention, Member States should have created a fund financed directly from their own contributions and controlled by themselves: the Convention is, in effect, a unique body, set up outside the Treaties as part of an intergovernmental process in preparation for an Intergovernmental Conference. Instead of this, they have formulated a complicated procedure, under the terms of which funds are partly financed by the Community institutions, Parliament, the Council and the Commission, pursuant to an 'interinstitutional agreement' that gives the aforementioned the right to examine Convention expenditure. For example, Article No 20 of the basic decision states that discharge of the Fund' s expenditure can only be granted by the Member States after the three institutions have given their assent; Article No 6 of the agreement states that these institutions should be regularly informed of the implementation of expenditure; Article No 4 states that any increase must be authorised by them.
This complicated arrangement gives the institutions a means of influencing the Convention' s expenditure, and therefore the way in which it functions and, lastly, its decisions, There is no doubt at all that this power, if used effectively, will be used against the Member States.
Finally, there will be plenty of opportunities for conflict, for it already seems that the total budget for the Convention (EUR 10.5 million for the first ten months), has been underestimated. In fact, the working conditions of the various parliamentary representatives - the European Parliament, the national parliaments of the Member States and the national parliaments of the candidate countries, are quite unequal, and this three-speed system, in which the European Parliament is disproportionately privileged, will, in all fairness, prove untenable. We therefore need to provide additional resources to the other two categories, or at least to the third.
Report Mayol i Raynal (A5-0461/2001)
Mr President, I was very disappointed to have to vote against the report at the end. And on behalf of my group I must say we were very disappointed to have to take that negative position because we have supported many of the positive aspects of the report.
In particular, as we look to move forward and create a new environment for the creation of new jobs and new opportunities for people within the European Union, we believe that going back over old policies which have failed and rejuvenating them under a new name will not work. Paragraph 29 was the main reason why we had to vote against this report. Paragraph 29 calls for coordination or harmonisation of taxes in the European Union, in particular with regard to the business environment. There has been empirical evidence to prove that reducing business taxation, reducing the cost of labour, increases employment opportunities, increases real jobs with real incomes and also can lead to greater social benefits because of increased taxation delivery. That is why we believe this is the wrong method to move forward and one that should be ignored.
Mr President, Mr Mayol i Raynal' s report concerns the labour cost index; it is extremely important that this is standardised throughout Europe. This important regulation divides the labour cost index into four categories. Article 4 of the regulation stipulates that employers' social contributions and taxes paid by employers should be indicated as a single total. No, Mr President! The Pensioners' Party is opposed to this labour cost index. Taxes are one thing and pension contributions are another. We need to know how much a worker' s pension affects labour costs and how much they are affected by taxes. If we do not distinguish between the two we will never resolve the issue of pensions.
It is a good idea to know how much European workers earn, because it will enable us to measure wage disparities. This is the reason why we voted for this regulation. However, its very title reveals its true colours: wages themselves are considered to be costs.
Costs for whom, exactly? For society? For the workers themselves, in terms of health, for example? No, of course not. The costs are those borne by the bosses. Or to be more precise and not to beat about the bush, the obstacle to their profits. From here, it is only a very small step to state that certain workers cost too much.
To truly take into account all of the costs borne by companies, we also need to add up the bosses' salaries and the expenditure that is borne by society as a whole: direct or indirect government aid to companies and payments to shareholders. For our part, we would like to make use of this information in order to fight for the total harmonisation of wages at the European level.
. (IT) Of course, I welcome the content of Mr Mayol i Raynal' s report, which I voted for, just as, moreover, after the Ecofin Council request in September 2000, I welcome the Commission' s intention to establish, at last, a labour cost index whose validity and usefulness are supported by a legal basis and recognised throughout the Union.
That said, I wonder what the Commission will do with the future data and what its actual significance will be. In particular, I have reservations regarding one part of the Commission' s text, which states that labour costs are a potential source of inflation. The rapporteur himself raises this concern too, for if there is any question to be posed in that regard it is whether a mere four categories are sufficient to provide all the elements necessary to achieve the complex figure we want.
We are all aware of the significance, within a production category, of the labour cost per product unit, linked as it is to the extent to which machines are used and, therefore, of the importance of geographical location. Again: we need to be able to ascertain whether any areas that might be penalised by higher labour costs per product unit benefit from State aid or the Structural Funds, and then monitor this data to verify whether it increases over time or remains the same.
This would make it possible to assess the effects of cohesion policies, in some cases, and the effects merely of choices taken freely by entrepreneurs in response to opportunities, in others.
Lastly, we need to consider, in addition to trade tariffs and external inflation factors, the effects of the taxation and related policies of each country. This is because - and we share the rapporteur' s view - we believe that there is no country in the Union whose wage negotiation mechanisms appear, at first glance, to generate a labour cost whose index causes the cost of living to rise.
The truth is that wage negotiation mechanisms ceased some years ago to serve the purpose of furthering the distribution of wealth and, in some cases, do not even succeed in fully offsetting the effects of inflation retrospectively.
To sum up, these are the analyses to be made if, as the Commission advocates, indeed, we want to provide social partners with more refined tools for negotiating wage agreements. However, it is some consolation to think that social partners already have the results of the aforementioned analyses available for their practical studies.
Resolution on Barcelona European Council
Mr President, paragraph 15 - which I support - of this document on the Council of Ministers Summit in Barcelona, Spain, calls for the burdens on labour resulting from taxes and social security to be reduced. I agree, for I feel that we will not be able to satisfy the need for secure pensions paid regularly and on time if we do not create more jobs and reduce labour costs. I would like to take this opportunity to add that the Pensioners' Party and I personally call urgently for the reduction in the cost of labour to go hand-in-hand with proper administration of pension funds and for a higher proportion of contributions, which are currently paid into the Member States' budgets, to be channelled instead into the pension funds freely chosen by workers from among the many funds that I hope will soon be set up in Europe, including a single European pension fund open to everybody.
, in writing. (SV) We voted in favour of paragraph 29 because we believe that tax coordination is necessary for combating harmful tax competition. Moreover, we believe it would be an advantage if there were to be tax convergence on company profits. However, we are undecided about increased convergence of value-added tax.
The Lisbon decisions do not constitute a coherent strategy but form two different strategies which have barely been patched together into one and the same decision guidance document. The one strategy is about strengthening Europe' s industries of the future by promoting cutting-edge technologies and boosting the power of research-based innovation in European industry. The second strategy is about producing full employment, social integration and lifelong education for all. It was a laudable attempt to bring about a social compromise, but it has not been implemented in actual policy, and it is now ever clearer that certain governments and political parties in the Member States wish to enter upon a new course.
The Bullmann report is aimed at retaining a policy of synthesis and compromise. The amendments adopted here today mean, however, that Parliament now concurs with those governments which are proposing a clear change of course.
In spite of the fact that we acknowledge the rapporteur' s efforts to defend important social objectives and that we have supported many of his proposals, we believe that the report as a whole has acquired a clear right-wing bias and indicates a path of development that will create major problems for ordinary people around Europe.
We are also concerned that, in preparing for the Barcelona Summit, the Commission, the Council and Parliament have done so little to take account of the candidate countries' needs and interests.
We have therefore voted against the report in its altered form.
. The UK Conservative Delegation vote today reflected our considerable reservations about this report, and not just because of its mentions of the importance of tax co-ordination and the wonders of the single currency.
One central task facing Member States is the full implementation of the Lisbon Council conclusions in terms of stimulating employment, essentially by boosting the competitiveness of their economies, their companies and their people.
We strongly believe in social inclusion. Despite acceptance of some of our amendments, in our view this report implies that social inclusion generates full employment. We believe it is the other way round.
During the Portuguese Presidency, in March 2000, ministers decided on a vast operation to liberalise and privatise public services, to the detriment of employment, social cohesion, regional planning and the quality of services provided to users. Today, the Bullmann report once again proposes to accelerate this process with the Barcelona Council in mind. At a time when the British railway network is on the brink of collapse and Enron has gone bankrupt, pursuing this approach does not correspond to a rational argument but rather to purely ideological motives; in other words the quest for short-term profits for a minority of shareholders and parasites. The Barcelona European Council, under pressure from Blair and Berlusconi, will be one further stage in this move towards greater flexibility in the labour market and the liberalisation of the public services, notably in the energy and gas sectors. We would like to respond to an offensive against the market by meeting our citizens' needs. And there can be no middle way here. This is why we voted against the Bullmann report.
We voted against certain points in Mr Bullmann' s report on the European Council' s Spring Summit 2002, the Lisbon process and the direction to be followed in future.
We are basically well-disposed towards the European Union. Through European integration, cross-border problems can be solved more effectively than they would be if they were only to be tackled within each Member State. Such problems may relate, for example, to the environment, trade, movement across borders, human rights and conflict management. As Liberals, we also believe, however, in the subsidiarity principle. Every political decision should be made as close to those affected by the decision as is possible and appropriate. Those issues which are not clearly of a cross-border nature, or those cases in which there are clear differences between different countries or regions should therefore be dealt with at local, regional or national level. The EU should concern itself with those issues it is best qualified to deal with.
Social and employment policies are areas we believe are best addressed within each country, region or municipality. The EU should only have limited competence within these areas. Each Member State should have full responsibility for its social security systems and the right to make its own decisions about them. To quote examples, neither child care nor employment policy is harmonised at EU level. These issues are not of a directly cross-border nature. Moreover, there are major differences between national and local opinions on what may be considered the best policy. Nor are all these issues best dealt with through political decisions. For example, high growth and sound competition are more important for employment than political measures. That would not, however, prevent the EU' s Member States from cooperating and exchanging ideas in the social sphere.
Closely linked to social and employment policy is, of course, the tax burden. We are therefore also voting against European coordination in the area of tax. Taxes should be decided upon as close to the people as possible.
Social issues, equality, sustainable development and increased employment are important issues. We wholeheartedly support many of the ideas - though far from all of them - presented in Mr Bullmann' s report, but at national or local level.
- (NL) In March 2000, the Lisbon Summit took a thoughtless decision. The justified ambition to achieve social security for everyone was not translated into a fairer distribution of existing work by means of a general cut in working hours, early retirement and an increase in public services, but into a desire to achieve yet more economic growth for private businesses instead. This growth and the competition with the two other economic superpowers means that existing public services in the field of public transport, energy supply, postal services and telecommunications, again have to be taken over by large international concerns. This is a disastrous route because it makes our people dependent on competition, and as soon as Europe loses this competitive battle, it will plunge our continent into a deep economic crisis. Moreover, privatisation leads to our democratically elected parliamentarians having less say and to pressure being exerted to save on labour costs. This is why the idea of a 'social Europe' , as backed by some advocates of the Lisbon decisions, will not get off the ground; a 'Europe of capital' will emerge instead. Unfortunately, the Bullman report continues on this wrong path of confusing 'social' with 'capital' but, according to the Right, this is not yet taking things far enough. This is, for me, a reason to vote against.
- (SV) I have voted against the report because, in paragraph 29, Parliament calls for 'European tax coordination where it is necessary to meet the Treaty objectives' and urges the Commission and the Council to 'foster the process of convergence of VAT ... and of taxes on business income' .
The Swedish Christian Democratic Party is against depriving the national parliaments - in Sweden' s case, the riksdag - of the right to make decisions about people' s taxes. If, instead, the EU starts making the decisions on tax, then the national parliaments and the Member States will be deprived of one of their most basic areas of competence. Instead, policy will be centralised at European level and in Brussels, ever further from the people. Demanding accountability will be a less clear and straightforward issue, and elected representatives will be more distant from the citizens who elect them and provide them with their mandates. Politics will become more anonymous and inaccessible. The EU will then become not only a project of cooperation but also a State - without, however, consisting of a common people, which is the necessary emotional basis and prerequisite for long-term cohesion.
I have voted against the Bullmann report because it one-sidedly advocates liberalisation and welcomes the Stability and Growth Pact and the result of the Doha Summit. Most seriously of all, however, it does not recognise the need for a balance between the environment-related economic and social indicators and the fact that the Council meeting in Gothenburg established a strategy for sustainable development by adding an environmental dimension to the existing Lisbon process.
Particularly in view of the worryingly few pronouncements made by the Spanish Presidency on the environmental dimension, for example prior to the annual assessment of sustainable economic development and social cohesion, I regret the fact that the Committee on the Environment, Public Health and Consumer Policy has not produced an opinion on the report and that the views expressed by the Committee at the Barcelona Summit have therefore been framed in the form of a separate resolution. The head of the EU' s environment agency (EEA), Domingo Jiménez-Beltran, thinks that the Commission's report to the Barcelona Summit contains no environmental survey and that interesting facts and analyses concerning the state of the environment in the EU are not accessible to the decision-makers.
Report Karas (A5-0031/2002)
Mr President, Mr Karas' document - a report on the terrorist attacks of 11 September 2001 and their economic consequences for Europe - is a document we have debated, and put to the vote as well, of course - and I too voted for the motion - but with which I am slightly uncomfortable. Why is this matter the subject of so much debate, particularly in this important Chamber where it is usual for a great many people to listen to me, as you can see, including Mr Dell' Utri and Mr Fiori, who, as always, are among those who are listening most carefully to my explanations of vote? I am sure they will agree with me that it would have been better not to have talked about the economic consequences of the terrorist attacks at all. It would be better never to talk about the consequences of terrorist acts, for in discussing them we increase their effect and unwittingly further the designs of the perpetrators of the acts.
The recession in the 2001 economic cycle was not only made worse by the fall in world demand and by the consequences for every sector of the attacks on the USA, but also by a policy of applying the Stability Pact strictly and the obsession with nominal convergence. In practice, we have ignored the issues that affect European citizens' living standards and quality of life, such as investment in production, particularly public investment, the maintenance of wage increases that are in line with and boost productivity, the profound inequalities in income distribution, high unemployment and poverty. These objectives have suffered as a result of the inflexibility of the monetary policy underpinning the euro and which will, in the long term, lead to greater difficulties or an unwanted increase in flexibility in other areas, specifically in employment contracts and labour in general.
It should therefore come as no surprise that a report which is supposed to address the ways in which we can support the sectors directly affected by the attacks of 11 September ultimately turns out to be a reaffirmation of the prevailing dogma. It states that, in Barcelona, we need to step up the liberalisations and reforms of the labour market and blindly comply with the objectives outlined in the Stability Pact without taking account of the problems of the stage in the cycle that we have now reached.
The report does, however, raise two positive issues: it states that companies must not use 11 September as an excuse to make employees redundant and insists that the European Central Bank should reduce its key interest rate. Nevertheless, in view of its initial ideas, we can only vote against this report.
Report Blak (A5-0024/2002)
Mr President, like many other Members, I voted in favour of granting discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year, not least because I firmly endorse recital D of this document, which states that the Member States and the Council are responsible for the effective use of resources. With this statement, the report is saying that we have no control over how the Community' s funds are spent. The European Union spends its budget on improving the living conditions of the European citizens, but who verifies whether this expenditure actually serves any purpose? The Member States! What does this mean? If the Member States are in control of everything, what are we doing here in Brussels adopting directives and regulations and, most importantly, spending money when we have no control over how it is used? An intelligent statement then, recital D!
Sustainable development strategy
- (ES) We voted for this resolution because, amongst other things, it calls upon the Barcelona Council to take the decisions of the Gothenburg Council on a sustainable development strategy and the annual assessment by the EU on this strategy into consideration, whilst pointing out that the next 'Rio+10' conference in Johannesburg offers a crucial opportunity to fully defend the principles of sustainable development on a worldwide scale.
It indicates that the environmental pillar of sustainable development should be as important as the social and economic pillars, in addition to referring to various issues which expand on the need to include environmental policy in the EU' s other policies.
With regard to Amendment No 10, which refers to the concern at the unsustainable nature of several water management programmes, specifically the Spanish National Hydrological Plan, we voted for all its points, although in the end only part of it was approved.
I have voted in favour of the report.
It is extremely positive that the fifth part of Amendment No 27, which emphasises that it is research on adult stem cells that is to be given priority within biotechnology, has been adopted. In other words, the deeply controversial research on embryo stem cells, about which ethical questions have been raised, is to be given a secondary role, which is something I welcome. Embryo stem cell research is prohibited in many Member States.
All the major Christian churches, especially the Roman Catholic Church in its ethical teaching, reject methods that use fertilised embryos - future persons with all their genetic make-up - for research purposes.
The project it is planned to carry out in Spain would involve using Community funds to subsidise continued and unsustainable over-consumption of water for intensive agriculture and mass tourism. The project is in danger of affecting areas bordering on the delta of the River Ebros, which are very valuable in terms of their bio-diversity in general and bird life in particular. The project has also met with very well-founded criticism from a large part of the research community in Spain. Against that background, I believe that the Community' s structural funds should instead support alternatives such as sustainable planning for water treatment in towns, the modernisation of irrigation methods, the integrated treatment of ground and surface water etc. I would therefore depart from the position adopted by the Group of the European People' s Party and European Democrats.
The project it is planned to carry out in Spain would involve using Community funds to subsidise continued and unsustainable over-consumption of water for intensive agriculture and mass tourism. The project is in danger of affecting areas bordering on the delta of the River Ebros, which are very valuable in terms of their bio-diversity in general and bird life in particular. The project has also met with very well-founded criticism from a large part of the research community in Spain.
Against that background, I believe that the Community' s structural funds should instead support alternatives such as sustainable planning for water treatment in towns, the modernisation of irrigation methods, the integrated treatment of ground and surface water etc. I would therefore depart from the position adopted by the Group of the European People' s Party and European Democrats.
International Criminal Court
- (FR) We are being asked today to give our opinion on the proposal for the establishment of an international criminal court. The principle of an international court, independent of any State, which is able to judge both States and the torturers of colonial wars, the putschists of Latin America, those guilty of genocide in Rwanda and the Balkans or even the murderers of the Palestinian people, is just. The impunity enjoyed by all of the aforementioned should cease and we support the struggle being led by the democratic and progressive movements on this issue. We should be able to judge the crimes of the past and provide the tools to be able to judge those of the future. It is important that the peoples of the world take up this issue. However, within the current framework, which is hostage to the post-11 September attack on freedom, this court risks becoming, at best, an instrument without power or resources, and, at worst, an institution manipulated by the powerful few, being able to take action against all those who question the established order. This worst case scenario is to be feared because the judges will not be at all independent of the States that appoint them. This is why we will not be voting for this proposal.
This is a very complex issue, which needs to be studied with the utmost seriousness. An international judicial body which prosecutes crimes against humanity must be totally independent, of which there is no guarantee in the case of the ICC, because it is closely tied to the United Nations Security Council. This means that we cannot discount the risk of its being used as a political instrument by the 'winners' against the 'losers' , an instrument of the law of the 'strongest' . Let us remember the unacceptable example of the 'ad hoc' Court established for the former Yugoslavia.
Furthermore, the planned sanctions must not represent a step backwards in relation to the achievements and progress in civilisational terms that have been made, such as, for example, the abolition of life imprisonment, which has long been the case in Portugal.
We would also need to consider whether the ICC is the most effective way of ensuring that the crimes provided for in its status do not go unpunished, and whether the ICC complies with the appropriate rules with regard to the principles of criminal law and the prerogatives of national legal systems in dealing with the same crimes. We feel that this is not the case.
Lastly, I feel bound to criticise the proposal, contained in this resolution, for the revision of the Geneva Conventions on the status of prisoners of war, at a time when we are seeing the USA thoroughly violate these conventions.
Hence my vote against the report.
. As a party we have said in the National Parliament that we are in favour of a court in principle, but the problems lie in the details. This is essentially the American position as well. Their principal problem (and it affects us as well since we contribute more UN peacemakers than any other country) is that the provisions regarding what is known as "command responsibility" are so loosely drawn that the crimes of individual soldiers or groups of soldiers could result in military and political leaders up the chain being indicted for actions which they did not plan, participate in or even have foreknowledge of. The Americans have constantly referred to the risk of malicious prosecution and we support their concerns. That is one reason why Conservatives voted against it in April of last year, and that remains our position.
It is, therefore, not a question of being 'Little Englanders' but of countries with real international responsibilities being careful of what they sign. Clinton signed at the last moment but made a (public) declaration recommending that his successor should not present the treaty to the Senate for ratification. Bush has said he will not do that and there is virtually zero support for it in the Senate anyway.
There is also the problem of Paragraph a) in the composite resolution which suggests that terrorists who commit war crimes and crimes against humanity can be tried under the Court's provisions. This is vigorously disputed by many legal experts (including the House of Commons Library) and governments, some of whom made sure at Rome that terrorist acts were not specifically included in the Statute. I would refer you to the ratification declaration by the French government which states that "The Government of the French Republic considers that the term '"armed conflict" in Article 8 paragraphs 2 (b) and (c), in and of itself and in its context refers to a situation of a kind which does not include the commission of ordinary crimes, including acts of terrorism, whether collective or isolated."
The British government made a similar declaration in June 1999 hoping that a way could be found to get agreement on the inclusion of terrorist acts in the future.
After September 11, it is obviously more difficult to say that everyone except terrorists should be covered by its provisions.
To say that they can be covered is one way of trying to square the circle, but it is a contested interpretation to say the least.
There is also the problem raised by Tories like Douglas Hurd in the Lords regarding the problems it might pose for the settlement of international disputes, although that concern is mitigated to some extent by the residual power of the UN Security Council to prevent a prosecution in the interests of international peace and security.
Democratic rights in Turkey
Despite its considerable shortcomings, we voted for the joint resolution simply to make it clear that we support whatever can be done to fight for democracy in Turkey, for the recognition of the rights of the Kurdish people, specifically their language, and to prevent further attacks on political parties and defenceless communities.
The resolution should go further, however, as the statement by our group does, a statement with which I fully agree. The reason why I have not carried over my support to the joint resolution is its enormous limitations. In fact, it does not even mention the need for a general amnesty for all political prisoners, although it calls for the release of students, and removes the option of sending a delegation to Turkey on 1 March 2002 with the aim of obtaining objective information on the trial of the HADEP. Nor does it insist on the need for the release of Leyla Zana and the former Members of Parliament of Kurdish origin who were sentenced to 15 years in prison, despite the request from the Secretary-General of the Council of Europe, himself, for a new trial for these prisoners and despite the rulings of the European Court of Human Rights to this effect.
. (EL) The bid to ban the HADEP party in Turkey and the court case against it, starting in Ankara tomorrow, are just one example of how fundamental democratic rights are being violated in Turkey, where any political activity has to be sanctioned by the military regime. Obviously, one of the reasons it is being prosecuted and will probably be outlawed is because there is every likelihood of its winning a large number of seats in parliament at the next elections.
It is, in principle, a good thing that the European Parliament intends to call on the Turkish government to stop persecuting this party. But we should not forget that it is not the only political party being persecuted. Other parties have been banned or are in the process of being banned.
According to Article 96 of the law on political parties in Turkey, any party with the word 'Communist' in its name is banned. That is why the newly-founded Communist Party of Greece was warned by the Turkish judicial authorities that it would be banned unless it changed its name, with party members subsequently being arrested during the course of their political activities and attacks on their offices.
There are still thousands of political prisoners being held in wretched conditions, mainly in F-type solitary confinement cells. It was because of this that political prisoners went on hunger strike and many of them and many of the relatives and partners supporting them have since died. And the hunger strike to the death which started on 20 October 2000 still continues, with dozens already dead.
We demand that the European Parliament join with the Turkish democrats in calling for political parties to be allowed to go about their business, for freedom of expression to be introduced and, more generally, for democratic rights and freedoms to be respected and that it call for political prisoners to be released and for the so-called F-type cells to be abolished or for the proposal made by Turkish law societies and other social bodies for three cells to be joined together, now referred to as the 'three doors, three locks' proposal, to be accepted
Obviously a lot of people, including in this Chamber, deliberately talk of progress in Turkey, knowing that, to all intents and purposes, there is no progress or that, in certain sectors, things have got worse. They want no change to the status quo, so that it is easier for them to exploit Turkey's market, its cheap labour and its geopolitical position. Nor do they explain why there are still insurmountable obstacles to the Kurdish culture and language, why more than 10 000 political prisoners are languishing in gaol in what we know to be wretched conditions, why political parties which oppose the policies of the Turkish regime are being banned or are threatened with being banned, why democratic freedom fighters are being arrested and murdered on a daily basis and why the 'democratic' Republic of Turkey is still being run by its army.
We stand by the people of Turkey in their struggle to establish democracy and progress. We denounce the efforts being made to muzzle them and the support being given to the regime by those looking to their own imperialist interests.
- (NL) In a democratic state, political and ethnic minorities have rights, too. This is still not the case in Turkey. Everyone has to bow to the dominant language and culture and to the majority view concerning the lack of rights of ethnic minorities in that country. Anyone who talks a different language, hoists a different flag or forms a party which achieves particularly good results in a specific part of the country is accused of separatism, and residents of regions where a minority forms the majority have suffered much destruction and repression. An ethnic massacre in the past, the one targeted at Armenians in 1915, is still being denied, maybe because the Turkish authorities want to retain the option of doing something similar in the future. The Turkish state does recognise other new states in Europe, including Bosnia-Herzegovina, Lithuania or Slovakia, but is extremely anxious about the modest requests for self-government and cultural rights of a very large minority people in its own country. For many years, systematic attempts have been made to keep Kurdish parliamentarians outside the Turkish parliament by introducing a 10% election threshold and a ban on political parties. It is therefore important for a European Parliament majority to make it clear to Turkey that it will never acquire a place within the European Union as long as ethnic inequality and repression continue to exist.
Report Gahrton (A5-0028/2002)
Mr President, I voted for the motion and welcome this document on the European Union' s relations with the South Caucasus - which, as we know, is made up of Armenia, Azerbaijan and Georgia - which states that the inhabitants of these three states feel European. This gives me great pleasure and I hope that, in future, these three states will also join the great family of the European Union, but it pains me to read in item 2 of the explanatory statement that the people of the southern Caucasus states live on one dollar per day. Although I am sure that the people of the Caucasus put this dollar a day to good use, I feel that it is too little and, of course, the pensioners and elderly people of the Caucasus, who, I am sure, live on even less than the average of a dollar a day, come to mind. I therefore call upon the European Union to do more for the inhabitants of the southern Caucasus who feel European.
- (DA) Members of the Group of the European Liberal, Democrat and Reform Party in the European Parliament are abstaining from voting in favour of the report on the situation in the South Caucasus.
We support Amendment No 2 from Mr Duff and others which urgently calls upon Turkey and Armenia to cooperate in resolving their historic disagreements with a view to improving their cultural, economic and diplomatic links.
- (SV) I have voted in favour of the report.
It is with great satisfaction that I note that Amendment No 12 was rejected. The result of the vote was 391 against, 96 in favour and 15 abstentions. It was aimed at removing the clear and insistent exhortation in paragraph 15, in which the European Parliament 'reiterates in this respect the position in its resolution of 18 June 1987 recognising the genocide upon Armenians in 1915 and calls upon Turkey to create a basis for reconciliation' .
From having been a core Armenian area up until 1915, the north-eastern part of Turkey has now been almost emptied of all its Armenian population. In the interests of its own future, there is no other way for Turkey to proceed than to acknowledge the genocide and to seek reconciliation with, and provide compensation to, the Armenian population and those in the vicinity of Armenia. Only in that way can Turkey as a country and the Turks as a people avoid being haunted by their own history.
The politicians and people of Turkey have a lot to learn from the way in which Germany and the German people acted following the extermination of the Jews in the Holocaust of the Second World War. I would like to believe that the Turks are prepared to embark upon that path. It is definitely in Turkey' s own interests to endeavour to become a European state based on human rights with full respect for religious freedom and the rights of minorities.
Report Lucas (A5-0014/2002)
Mr President, I am sure that, like me, you were pleased to see that Mrs Lucas' report seeks to increase the use of the bicycle as a mode of transport, for it is a clean, non-polluting mode of transport which is good for the health of those who use it, even if they are not called Coppi, Bartali, Merckx or Gimondi. I have to say that we are assisted in this by many of our town mayors, for they ensure that the buses are always full of people during the rush hour and thus discourage the citizens from using buses and encourage them to travel by bicycle instead, for the cost of public transport is always exorbitant. Thus, the citizens and workers prefer bicycles, which cost nothing to ride, to public transport. I therefore hope that the mayors of these towns will continue to promote the use of the bicycle in this way.
- (NL) For years, it was a matter of course only to see the benefits of the continual increase in traffic. It was good for individual freedom and good for the economy. Attention was devoted only to promoting traffic safety, so as to restrict the number of fatal accidents. These accidents were considered to be the only drawback. We now know that air pollution and noise also adversely affect many who do not drive very often, that professional drivers suffer from a lack of normal physical activity and that many pedestrians and cyclists become the victims of the increase in motorised traffic. The rapporteur is right to draw attention to this issue, and seeks the solution in the form of a 'health assessment' for all transport projects and transport measures. I have backed her in this right from the word go. I regret the fact that she is not being taken entirely seriously, particularly by representatives of the Group of the European People' s Party and European Democrats, and that this group has claimed that the European Union does not really have a role to play in this area. It is time we did away with the misconception that only the promotion of economic growth and large-scale projects is important. In order to survive in a society that has undergone massive change, mainly due to technical progress, human beings and the environment need more protection.
Report Pack (A5-0021/2002)
Mr President, last night I dreamt of the great Greek philosopher, Socrates, whose name has been given to the Socrates programme admirably outlined by Mrs Pack. I voted for the report. However, in this dream, Socrates seemed very angry, very upset and very annoyed, and he said to me: 'What is this programme you have given me? Why have you named this programme after me? I deserve a more important programme. And above all,' said Socrates, 'I am not saying I want poison to be administered to others as it was to me, but I want a programme bearing my name to concern itself, not just with young people, but with the elderly too. I was prevented from becoming a pensioner by being forced to drink hemlock, the poison I was given in prison. I would have loved to be able to grow old and become a pensioner and go sightseeing around Europe! But you are not interested in the elderly. Tomorrow morning, tell them what I have said in your explanation of vote.' This is what I have done.
Report Graça Moura (A5-0018/2002)
Mr President, this is an extremely important document outlining the progress of the 'Culture' programme over its first two years of operation - 2000 and 2001. Parliament adopted this report with a view to facilitating all European Union actions seeking to improve the culture of the European citizens. I know that culture is an extremely important investment, even though it is not tangible, even though it is not a road or a house. I am therefore genuinely pleased to discover that this programme is running very well, despite a few technical hitches, which will be resolved in its next three years of operation. I will therefore always persist in calling for more funds to be spent on improving the culture of the European citizens.
Report Gröner (A5-0019/2002)
No, Mr President, I am not, on the other hand, a supporter of the 'Youth' programme. I voted for the motion because I would never want it to be said that a representative of the Pensioners' Party, of the elderly, that is, is against young people. I am for young people: if we were not young once, we would never have been able to grow old. However, I am opposed to one point of this report, or rather, to what I learned on reading page 13 thereof, namely that the young people of the candidate countries have had difficulties in obtaining visas from some of the Member States of the European Union. Oh no - that is not acceptable. It is imperative that we do something and I am sure that Commissioner Reding, who is listening to me even though she is not here - I am sure she is in her office watching the monitor and will hear why I voted for the motion - will investigate the matter and ensure that, in future, no young person from the candidate countries who applies to enter our European Union will be refused a visa for this purpose or have its issue delayed.
That concludes voting time.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 12.11)